Exhibit 10.2

 

EXCHANGE AGREEMENT

 

BY AND AMONG

 

MOTIENT CORPORATION,

 

MOTIENT VENTURES HOLDING INC.,

 

AND

 

SKYTERRA COMMUNICATIONS, INC.

 

Dated as of May 6, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

 

PURCHASE AND SALE

 

 

 

Section 1.1

Sale of MSV Interests and SkyTerra Shares

1

Section 1.2

Initial Closing

1

Section 1.3

Deliveries

1

Section 1.4

Sale of Retained MSV Interests and Additional SkyTerra Shares

4

Section 1.5

Subsequent Closings

4

Section 1.6

Subsequent Deliveries

5

 

 

 

ARTICLE II

 

 

 

REPRESENTATIONS AND WARRANTIES OF MOTIENT AND SUB

 

 

 

Section 2.1

Corporate Organization; Related Entities

5

Section 2.2

Title to MSV Interests and Retained MSV Interests

5

Section 2.3

Authority Relative to this Agreement

6

Section 2.4

Consents and Approvals; No Violations

6

Section 2.5

Purchase Entirely for Own Account

7

Section 2.6

Reliance Upon Motient’s Representations

8

Section 2.7

Receipt of Information

8

Section 2.8

Investor Status; etc.

8

Section 2.9

Liens for Taxes

8

Section 2.10

Brokers or Finders

8

Section 2.11

Restricted Securities

8

Section 2.12

Legends

9

Section 2.13

Distribution Registration Statement and Preferred Registration Statement

9

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES OF SKYTERRA

 

 

 

Section 3.1

Corporate Organization; Related Entities

9

Section 3.2

Capitalization

10

Section 3.3

Authority Relative to this Agreement and the Registration Rights Agreement

11

Section 3.4

Consents and Approvals; No Violations

11

Section 3.5

Reports and Financial Statements

11

Section 3.6

Absence of Certain Changes or Events

12

Section 3.7

Litigation

13

Section 3.8

Compliance with Law

13

Section 3.9

Absence of Undisclosed Liabilities

13

 

i

--------------------------------------------------------------------------------


 

Section 3.10

No Default

13

Section 3.11

Taxes

14

Section 3.12

Intellectual Property

14

Section 3.13

Permits

15

Section 3.14

Brokers

15

Section 3.15

Contracts

15

Section 3.16

Insurance

16

Section 3.17

Ownership of MSV LP Units and MSV GP Shares

16

Section 3.18

Purchase Entirely for Own Account

16

Section 3.19

Reliance Upon SkyTerra’s Representations

16

Section 3.20

Receipt of Information

16

Section 3.21

Investor Status; etc.

16

Section 3.22

Restricted Securities

17

Section 3.23

Distribution Registration Statement and the Preferred Registration Statement

17

Section 3.24

Issuances Exempt

17

Section 3.25

No Integrated Offering

17

 

 

 

ARTICLE IV

 

 

 

ADDITIONAL AGREEMENTS

 

 

 

Section 4.1

HSR Act and FCC Approval

18

Section 4.2

Blue Sky Laws

18

Section 4.3

Compliance with MSV Documents

19

Section 4.4

No Transfers; No Alternative Transactions; Standstill

20

Section 4.5

Distribution Registration Statement and Preferred Registration Statement

21

Section 4.6

Commercially Reasonable Efforts

22

Section 4.7

Exchange of SkyTerra Non-Voting Common Stock for SkyTerra Common Stock

22

Section 4.8

Motient Dividend

23

Section 4.9

Public Announcements

23

Section 4.10

Prohibited Actions; Appropriate Adjustments

23

Section 4.11

Tag Along Rights

25

Section 4.12

Subsequent TerreStar Tag-Along Rights

25

 

 

 

ARTICLE V

 

 

 

CONDITIONS TO INITIAL CLOSING OF SKYTERRA

 

 

 

Section 5.1

Representations and Warranties

26

Section 5.2

Performance

26

Section 5.3

Registration Rights Agreement

26

Section 5.4

Opinion of Motient’s Counsel

27

Section 5.5

Certificates and Documents

27

Section 5.6

Compliance Certificate

27

Section 5.7

Final Order of FCC

27

 

ii

--------------------------------------------------------------------------------


 

Section 5.8

HSR Approval

27

Section 5.9

Intentionally Omitted

27

Section 5.10

Effective Registration Statements

27

Section 5.11

MSV Investors, LLC and other MSV Members

27

Section 5.12

Intentionally Omitted

27

Section 5.13

Exchange of SkyTerra Non-Voting Common Stock

27

Section 5.14

FIRPTA Certificate

27

 

 

 

ARTICLE VI

 

 

 

CONDITIONS TO INITIAL CLOSING OF MOTIENT AND SUB

 

 

 

Section 6.1

Representations and Warranties

28

Section 6.2

Performance

28

Section 6.3

Registration Rights Agreement

28

Section 6.4

Opinion of Company’s Counsel

28

Section 6.5

Certificates and Documents

28

Section 6.6

Compliance Certificate

28

Section 6.7

Rights Offering and Conversion of SkyTerra Preferred Stock

28

Section 6.8

FCC Approval

28

Section 6.9

HSR Approval

28

Section 6.10

Effective Registration Statements

29

Section 6.11

MSV Investors, LLC and other MSV member

29

Section 6.12

Intentionally Omitted

29

Section 6.13

Board of Directors

29

Section 6.14

Intentionally Omitted

29

Section 6.15

Cash Balance

29

 

 

 

ARTICLE VII

 

 

 

RETAINED MSV INTERESTS

 

 

 

Section 7.1

Option

29

Section 7.2

Exercise and Closing of Option

30

 

 

 

ARTICLE VIII

 

 

 

INDEMNIFICATION

 

 

 

Section 8.1

Survival of Representations and Warranties

31

Section 8.2

Obligation to Indemnify

31

Section 8.3

Indemnification Procedures

32

Section 8.4

Notices and Payments

33

Section 8.5

Limited Remedy

33

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

Section 9.1

Termination

34

Section 9.2

Survival

35

Section 9.3

Expenses

35

Section 9.4

Counterparts; Effectiveness

35

Section 9.5

Governing Law

35

Section 9.6

Notices

35

Section 9.7

Assignment; Binding Effect

36

Section 9.8

Severability

36

Section 9.9

Entire Agreement; Non-Assignability; Parties in Interest

36

Section 9.10

Headings

36

Section 9.11

Certain Definitions

37

Section 9.12

Amendments and Waivers

37

Section 9.13

Specific Performance

37

Section 9.14

Exclusive Jurisdiction

37

Section 9.15

Waiver of Jury Trial

37

 

 

 

Schedule A

SkyTerra and Motient Disclosure Schedules

 

Schedule B

Transaction Exchange Agreements

 

Exhibit A

Form of Amendment No. 2 to the TerreStar Networks Inc. Stockholders’ Agreement

 

Exhibit B

Form of Amended and Restated TerreStar Networks Inc. Stockholders’ Agreement

 

Exhibit C

Form of Amendment No. 3 to the Amended and Restated Stockholders’ Agreement of
Mobile Satellite Ventures GP, Inc.

 

Exhibit D

Form of Registration Rights Agreement

 

Exhibit E

Form of Legal Opinion of Counsel to Motient

 

Exhibit F

Form of Legal Opinion of Counsel to SkyTerra

 

 

iv

--------------------------------------------------------------------------------


 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of May 6,
2006 by and among Motient Corporation, a Delaware corporation (“Motient”),
Motient Ventures Holding Inc., a Delaware corporation and indirect, wholly-owned
subsidiary of Motient (“Sub”), and SkyTerra Communications, Inc., a Delaware
corporation (“SkyTerra”).

 

ARTICLE I

 

PURCHASE AND SALE

 

Section 1.1                                      Sale of MSV Interests and
SkyTerra Shares. Subject to the terms and conditions hereof and in reliance upon
the representations, warranties and agreements contained herein, at the Initial
Closing (as defined below), SkyTerra will purchase from Sub, and Motient shall
cause Sub to sell to SkyTerra, 9,034,848.51 limited partnership units (the “MSV
LP Units”) of Mobile Satellite Ventures, L.P. (“MSV”) and 1,572.11 shares of
common stock (the “MSV GP Shares” and, together with the MSV LP Units, the “MSV
Interests”) of Mobile Satellite Ventures GP, Inc. (“MSV GP”) owned by Motient
and its subsidiaries, in exchange for 25,478,273 shares (the “SkyTerra Shares”)
of non-voting common stock, par value $0.01 per share (“SkyTerra Non-Voting
Common Stock”), of SkyTerra exchangeable in certain circumstances for an equal
number of shares of SkyTerra Common Stock (as defined below), in each case as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock dividend, stock distribution or
similar event declared or effected prior to the Initial Closing; provided, that
no adjustment shall be made for the Rights Offering (as defined below).

 

Section 1.2                                      Initial Closing. The closing
(the “Initial Closing”) of the purchase and sale of the MSV Interests in
exchange for the SkyTerra Shares shall be held at the offices of Andrews Kurth
LLP, 450 Lexington Avenue, New York, New York on the first business day
immediately following the day on which the last to be fulfilled or waived of the
conditions set forth in Articles V and VI (other than those conditions that by
their nature are to be satisfied at the Initial Closing, but subject to
fulfillment or waiver of those conditions), shall be fulfilled or waived in
accordance herewith; or (b) at such other time, date or place as Motient and
SkyTerra may agree in writing. The date on which the Initial Closing occurs is
hereinafter referred to as the “Initial Closing Date.”

 

Section 1.3                                      Deliveries.

 

(a)                                  Simultaneously with the execution of this
Agreement, Sub and MSV Investors, LLC shall execute and deliver (i) Amendment
No. 2 to the TerreStar Networks Inc. Stockholders’ Agreement in the
form attached as Exhibit A hereto, (ii) the Amended and Restated TerreStar
Networks Inc. Stockholders’ Agreement in the form attached as Exhibit B hereto
(the “Amended TerreStar Stockholders’ Agreement”), both (i) and (ii) to be
effective in accordance with their terms, (iii) a waiver of its rights pursuant
to Section 8.2(b) of the TerreStar Networks, Inc. Stockholders’ Agreement, as
currently in effect; provided, that such waiver shall not apply to its rights
pursuant to Section 4.12 hereof and (iv) Amendment No. 3 to the Amended

 

--------------------------------------------------------------------------------


 

and Restated Stockholders Agreement of Mobile Satellite Ventures GP, Inc. in the
form attached as Exhibit C hereto.

 

(b)                                 At the Initial Closing, Motient and/or Sub
shall deliver to SkyTerra (unless waived by SkyTerra) the following
(collectively, the “Motient Initial Closing Deliveries”):

 

(i)             certificates registered in Sub’s name representing the MSV
Interests;

 

(ii)          a duly executed stock power evidencing the transfer of the MSV
Interests from Sub to SkyTerra and in such form satisfactory to SkyTerra as
shall be effective to vest in SkyTerra good and valid title to the MSV
Interests, free and clear of any Lien (as defined below) other than Securities
Law Encumbrances (as defined below) or pursuant to the MSV Documents (as defined
below);

 

(iii)       the Registration Rights Agreement in the form attached as Exhibit D
hereto (the “Registration Rights Agreement”) duly executed by Motient;

 

(iv)      certified resolutions of the Board of Directors of Motient and Sub
approving this Agreement, the Registration Rights Agreement and the transactions
contemplated hereby;

 

(v)         a certificate of good standing for each of Motient and Sub from the
Secretary of State of the State of Delaware;

 

(vi)      an affidavit certifying as to Sub’s non-foreign status in accordance
with the requirements of Section 1.1445-2(b) of the Internal Revenue Service
Treasury Regulations; and

 

(vii)   the amendments to the MSV LP Agreement and MSV GP Stockholders Agreement
described in Section 4.4(b) hereto duly executed by Sub.

 

(c)                                  At the Initial Closing, SkyTerra shall
deliver to Motient and Sub (unless waived by Motient) the following
(collectively, the “SkyTerra Initial Closing Deliveries”):

 

(i)             a certificate registered in Motient’s name representing the
SkyTerra Shares;

 

(ii)          an effective registration statement (the “Distribution
Registration Statement”) with respect to the shares of SkyTerra Common Stock
(following the exchange of SkyTerra Shares pursuant to Section 4.7) that are to
be distributed by Motient to the holders of Motient Common Stock (the “Motient

 

2

--------------------------------------------------------------------------------


 

Common Stockholders”) and the SkyTerra Shares delivered to Motient at the
Initial Closing pursuant to Section 2.5(i);

 

(iii)       an effective registration statement (the “Preferred Registration
Statement”) with respect to the shares of SkyTerra Common Stock (following the
exchange of SkyTerra Shares pursuant to Section 4.7) that are to be distributed
by Motient to the holders (the “Motient Preferred Stockholders”) of Motient’s
Series A Cumulative Convertible Preferred Stock (the “Motient Series A
Preferred”) and Motient’s Series B Cumulative Convertible Preferred Stock (the
“Motient Series B Preferred” and, together with the Motient Series A Preferred,
the “Motient Preferred Stock”) upon the conversion of such shares of Motient
Preferred Stock into shares of Motient’s common stock, par value $0.01 per share
(“Motient Common Stock”) and the Additional SkyTerra Shares delivered to Motient
at the subsequent Closing pursuant to Section 2.5(A);

 

(iv)      the Registration Rights Agreement duly executed by SkyTerra;

 

(v)         a draft copy of SkyTerra’s registration statement registering the
resale by Motient of 14,407,343 shares of SkyTerra Common Stock (following the
exchange of SkyTerra Shares pursuant to Section 4.7), as appropriately adjusted
for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend, stock distribution or similar event, in
form and substance substantially as required by the rules and regulations of the
SEC; provided, however, that no adjustment shall be made for the distribution to
holders of SkyTerra common stock and certain warrants and options contemplated
by the Rights Offering;

 

(vi)    certified resolutions of SkyTerra’s Board of Directors approving this
Agreement, the Registration Rights Agreement and the transactions contemplated
hereby;

 

(vii)    a certificate of good standing for SkyTerra from the Secretary of State
of the State of Delaware; and

 

(viii)    the amendments to the MSV LP Agreement and MSV GP Stockholders
Agreement described in Section 4.4(b) hereto duly executed by MSV Investors,
LLC.

 

3

--------------------------------------------------------------------------------


 

Section 1.4                                      Sale of Retained MSV Interests
and Additional SkyTerra Shares. Subject to the terms and conditions of
Article VII, if the options described in Section 7.1 are exercised, at each
Subsequent Closing, Motient will purchase from SkyTerra, and SkyTerra shall
issue and sell to Motient, all or a portion of an aggregate of 18,855,144
additional shares (the “Additional SkyTerra Shares”) of SkyTerra Non-Voting
Common Stock, exchangeable in certain circumstances for an equal number of
shares of SkyTerra Common Stock, as appropriately adjusted for any stock split,
combination, reorganization, recapitalization, reclassification, stock dividend,
stock distribution or similar event declared or effected prior to the applicable
Subsequent Closing (as defined below); provided, however, that no adjustment
shall be made for the distribution to holders of SkyTerra common stock and
certain warrants and options contemplated by the Rights Offering; and SkyTerra
will purchase from Sub, and Motient shall cause Sub to sell to SkyTerra, the
corresponding portion (or all) of an aggregate of 6,686,221.50 additional MSV LP
Units owned by Motient and its subsidiaries (the “Retained MSV Interests”), as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock dividend, stock distribution or
similar event declared or effected prior to the applicable Subsequent Closing;
provided, however, that no adjustment shall be made for the distribution to
holders of SkyTerra common stock and certain warrants and options contemplated
by the Rights Offering. Except for a Subsequent Closing in connection with a
SkyTerra Change of Control (as defined below) in which all remaining Additional
SkyTerra Shares and Retained MSV Interests will be exchanged, the portion of the
Additional SkyTerra Shares and the corresponding portion of the Retained MSV
Interests to be exchanged at any Subsequent Closing shall be determined by
Motient but in no event will the Additional SkyTerra Shares or Retained MSV
Interests exchanged at such Subsequent Closing (when combined with the
Additional SkyTerra Shares and Retained MSV Interests exchanged at all prior
Subsequent Closings) exceed the aggregate amount of the Additional SkyTerra
Shares or Retained MSV Interests, as applicable, as of the date of this
Agreement. At each Subsequent Closing, the portion of the Additional SkyTerra
Shares to be issued for the corresponding portion of the Retained MSV Interests
to be exchanged at such Subsequent Closing shall be determined on the basis of
the Subsequent Closing Exchange Ratio. The “Subsequent Closing Exchange Ratio”
shall equal 2.82 Additional SkyTerra Shares for one MSV LP Unit, in each case as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock dividend, stock distribution or
similar event declared or effected prior to the applicable Subsequent Closing;
provided, however, that no adjustment shall be made for the distribution to
holders of SkyTerra common stock and certain warrants and options contemplated
by the distribution to holders of SkyTerra common stock and certain warrants of
non-transferable subscription rights (the “Rights Offering”) to acquire an
aggregate of 6,661,150 shares of SkyTerra Common Stock, or in the case of
certain stockholders, SkyTerra Non-Voting Common Stock, at a price of $18.00 per
share, as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock dividend, stock
distribution or similar event declared or effected prior to the consummation of
such Rights Offering.

 

Section 1.5                                   Subsequent Closings. Each closing
(each, a “Subsequent Closing,” and, together with the Initial Closing, each, a
“Closing” and collectively, the “Closings”) of the purchase and sale of Retained
MSV Interests in exchange for Additional SkyTerra Shares shall be held at the
offices of Andrews Kurth LLP, 450 Lexington Avenue, New York, New York on the
applicable Subsequent Closing Date.

 

4

--------------------------------------------------------------------------------


 

Section 1.6                                      Subsequent Deliveries. At each
Subsequent Closing:

 

(a)                                  Motient and/or Sub shall deliver to
SkyTerra (unless waived by SkyTerra) the following (collectively, the “Motient
Subsequent Closing Deliveries”):

 

(i)             certificates registered in Sub’s name representing the portion
of the Retained MSV Interests to be sold at such Subsequent Closing; and

 

(ii)          a duly executed stock power evidencing the transfer of the portion
of the Retained MSV Interests to be transferred at such Subsequent Closing from
Sub to SkyTerra and in such form satisfactory to SkyTerra as shall be effective
to vest in SkyTerra good and valid title to such Retained MSV Interests, free
and clear of any Lien other than Securities Law Encumbrances (as defined below)
or pursuant to the MSV Documents (as defined below).

 

(b)                                 SkyTerra shall deliver to Motient and Sub
(unless waived by Motient) the following (the “SkyTerra Subsequent Closing
Delivery”), a certificate registered in Motient’s name representing the number
of the Additional SkyTerra Shares to be issued at such Subsequent Closing.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF MOTIENT AND SUB

 

Motient and Sub, jointly and severally, represent and warrant to SkyTerra, as
follows:

 

Section 2.1                                      Corporate Organization; Related
Entities. Each of Motient and Sub are corporations duly organized, validly
existing and in good standing under the laws of the State of Delaware and both
Motient and Sub have the requisite corporate power and authority to own or lease
their respective properties and to carry on their respective businesses as they
are presently being conducted. Each of Motient and Sub is duly qualified to do
business as a foreign corporation, and is in good standing, in each jurisdiction
in which the ownership of their respective properties or the conduct of their
respective business requires such qualification, except for failures, if any, to
be so qualified which individually or in the aggregate have not had and could
not reasonably be expected to have a Motient Material Adverse Effect. The copies
of the certificates of incorporation and bylaws of Motient and Sub heretofore
made available to SkyTerra are complete and current copies of such instruments
as presently in effect. A “Motient Material Adverse Effect” means a material
adverse effect respecting the ability of Motient to consummate the transactions
contemplated by this Agreement or fulfill the conditions to Closing set forth
herein, except to the extent that such adverse effect results from (i) general
economic, regulatory or political conditions or changes therein in the United
States or the other countries in which such party operates; (ii) financial or
securities market fluctuations or conditions; or (iii) changes in, or events or
conditions affecting, the wireless telecommunications industry generally.

 

Section 2.2                                      Title to MSV Interests and
Retained MSV Interests. As of the date hereof and at all times until and
including at the Initial Closing, Sub owns, of record and beneficially, the MSV
Interests and Retained MSV Interests free and clear of any and all option,

 

5

--------------------------------------------------------------------------------


 

call, contract, commitment, mortgage, pledge, security interest, encumbrance,
lien, Tax, claim or charge of any kind or right of others of whatever nature
(collectively, a “Lien”) of any kind, other than pursuant to applicable
securities laws (“Securities Law Encumbrances”) or the MSV Documents (defined
below), other than the MSV Interests or the number of Retained MSV Interests
previously transferred to SkyTerra at the Initial Closing or a prior Subsequent
Closing. Upon the Initial Closing, (x) SkyTerra shall be vested with good and
valid title to the MSV Interests, free and clear of any Liens of any kind (other
than Securities Law Encumbrances or the MSV Documents) and (y) neither Motient
nor Sub shall own, of record or beneficially, or have, by conversion, warrant,
option or otherwise, any right to, interest in or agreement to acquire any MSV
LP Units or MSV GP Shares other than the Retained MSV Interests and its indirect
ownership of MSV LP Units and MSV GP Shares due to its ownership of shares of
common stock of Spectrum Space IV Managers, Inc., Spectrum Space IV
Parallel, Inc., Spectrum Space Equity Investors IV, Inc., Columbia Space
(QP), Inc., Columbia Space (AI), Inc. and Columbia Space Partners, Inc.
(collectively, the “Columbia/Spectrum Blocker Corporations”)  Upon consummation
of each Subsequent Closing, SkyTerra shall be vested with good and valid title
to the portion of the Retained MSV Interests to be transferred at such
Subsequent Closing, free and clear of any Liens of any kind (other than
Securities Law Encumbrances or the MSV Documents). Upon consummation of the
final Subsequent Closing, neither Motient nor Sub shall own, of record or
beneficially, or have, by conversion, warrant, option or otherwise, any right
to, interest in or agreement to acquire any MSV LP Units or MSV GP Shares. The
“MSV Documents” means the Amended and Restated Limited Partnership Agreement
dated as of November 12, 2004, the Amended and Restated Stockholders’ Agreement
dated as of November 12, 2004, the Voting Agreement dated as of November 12,
2004, the bylaws of MSV GP and the Second Amended and Restated Parent
Transfer/Drag Along Agreement dated as of November 12, 2004, as the same may be
amended from time to time.

 

Section 2.3                                      Authority Relative to this
Agreement. Each of Motient and Sub has the requisite corporate power and
authority to execute and deliver this Agreement, the Registration Rights
Agreement and the Amended TerreStar Stockholders’ Agreement, as applicable, and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement, the Registration Rights Agreement and the Amended TerreStar
Stockholders’ Agreement by Motient and Sub, as applicable, and the consummation
by Motient and Sub of the transactions contemplated hereby and thereby have been
duly authorized by Motient’s and Sub’s respective board of directors, and no
other corporate or stockholder proceedings on the part of Motient or Sub are
necessary to authorize this Agreement, the Registration Rights Agreement and the
Amended TerreStar Stockholders’ Agreement, as applicable, or for Motient or Sub
to consummate the transactions contemplated hereby or thereby. This Agreement,
the Registration Rights Agreement and the Amended TerreStar Stockholders’
Agreement, have been duly and validly executed and delivered by Motient and Sub,
as applicable, and, assuming the due authorization, execution and delivery
thereof by SkyTerra, constitutes the valid and binding obligations of Motient
and Sub, enforceable against them in accordance with its terms.

 

Section 2.4                                      Consents and Approvals; No
Violations. Other than as set forth on Schedule 2.4 of Motient’s disclosure
schedule, except in connection with or in order to comply with the applicable
provisions of (a) the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the
“HSR Act”) and, if necessary, similar foreign competition or Antitrust Laws,
(b) the filing of

 

6

--------------------------------------------------------------------------------


 

the Distribution Registration Statement, the Preferred Registration Statement or
pursuant to the Registration Rights Agreement, under the Securities Act of 1933,
as amended (the “Securities Act”), (c) filings or approvals required under state
securities or “blue sky” laws, (d) the Communications Act of 1934, as amended,
and the rules, regulations or policies of the Federal Communications Commission
and any successor thereto (“FCC”) (collectively, the “Communications Laws”) and
(e) the right of first refusal provisions (the “MSV ROFR”) or the tag-along
provisions (the “MSV Tag-Along”) of Sections 8.2(a) or (b) of the Amended and
Restated Stockholders’ Agreement (the “MSV GP Stockholders Agreement”) of MSV
GP, dated as of November 12, 2004, neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under
(i) any provision of the organizational documents of Motient or Sub, (ii) any
material mortgage, indenture, lease, contract or other agreement or instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Motient or Sub or their respective
properties or assets, including, but not limited to, the MSV Documents. Except
in connection or in order to comply with the applicable provisions of (a) the
HSR Act and, if necessary, similar foreign competition or Antitrust Laws,
(b) the filing of the Distribution Registration Statement, the Preferred
Registration Statement or pursuant to the Registration Rights Agreement, under
the Securities Act, (c) filings or approvals required under state securities or
“blue sky” laws, and (d) the Communications Laws, no consent, approval, order or
authorization of, or registration, declaration or filing with, any federal,
state, local or foreign court, arbitral tribunal, administrative agency or
commission or other governmental or other regulatory body, authority or
administrative agency or commission (collectively, a “Governmental Entity”), is
required by or with respect to Motient or Sub in connection with the execution
and delivery of this Agreement by Motient or Sub or the consummation by Motient
or Sub of the transactions contemplated hereby, except for such consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Motient Material Adverse Effect.

 

Section 2.5                                      Purchase Entirely for Own
Account. The SkyTerra Shares (and the shares of SkyTerra Common Stock into which
such shares are exchangeable) to be issued to Motient will be (i) acquired for
distribution by Motient in a dividend of shares of SkyTerra Common Stock to the
Motient Common Stockholders pursuant to the Distribution Registration Statement,
or (ii) acquired for investment for Motient’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof, in
each case, in violation of applicable securities laws, and Motient has no
present intention of selling, granting any participation in, or otherwise
distributing such SkyTerra Shares except in compliance with applicable
securities laws. The Additional SkyTerra Shares to be issued to Motient will be
(A) acquired for distribution by Motient to the Motient Preferred Stockholders
upon their conversion of Motient Preferred Stock into shares of Motient Common
Stock pursuant to the Preferred Registration Statement, or (B) acquired for
investment for Motient’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, in each case, in
violation of applicable securities laws, and Motient has no present intention of
selling, granting any participation in, or otherwise distributing such
Additional SkyTerra Shares except in compliance with applicable securities laws.

 

7

--------------------------------------------------------------------------------


 

Section 2.6                                      Reliance Upon Motient’s
Representations. Motient understands that the SkyTerra Shares issued to Motient
in accordance with Section 2.5(ii) (but not those for distribution to the
Motient Common Stockholders in accordance with Section 2.5(i)) (the “Restricted
SkyTerra Shares”) and the Additional SkyTerra Shares issued to Motient in
accordance with Section 2.5(B) (but not those for distribution to the Motient
Preferred Stockholders in accordance with Section 2.5(A)) (the “Restricted
Additional SkyTerra Shares”) will not be registered under the Securities Act and
the sale provided for in this Agreement and SkyTerra’s issuance of the
Restricted SkyTerra Shares and Restricted Additional SkyTerra Shares hereunder
will be made in reliance upon an exemption from registration under the
Securities Act pursuant to Section 4(2) thereof, and that, in such case,
SkyTerra’s reliance on such exemption will be based on Motient’s representations
set forth herein.

 

Section 2.7                                      Receipt of Information. Motient
believes it has received all the information it considers necessary or
appropriate for deciding whether to acquire the Restricted SkyTerra Shares or
the Restricted Additional SkyTerra Shares. Motient further represents that it
has had an opportunity to ask questions and receive answers from SkyTerra
regarding the terms and conditions of the offering of the Restricted SkyTerra
Shares or the Restricted Additional SkyTerra Shares and the business and
financial condition of SkyTerra and to obtain additional information (to the
extent SkyTerra possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access. The foregoing, however,
does not limit or modify the representations or warranties of SkyTerra in this
Agreement or the right of Motient and Sub to rely upon such representations or
warranties. Neither Motient nor Sub has received, nor is either relying on, any
representations or warranties from SkyTerra, other than as provided herein.

 

Section 2.8                                      Investor Status; etc. Motient
certifies and represents to SkyTerra that it is an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act and was
not organized for the purpose of acquiring the Restricted SkyTerra Shares or
Restricted Additional SkyTerra Shares. Motient’s financial condition is such
that it is able to bear the risk of holding the Restricted SkyTerra Shares or
Restricted Additional SkyTerra Shares for an indefinite period of time and the
risk of loss of its entire investment. Motient has sufficient knowledge and
experience in investing in companies similar to SkyTerra so as to be able to
evaluate the risks and merits of its investment in SkyTerra.

 

Section 2.9                                      Liens for Taxes. There are no
Liens arising from or related to Taxes on or pending against the MSV Interests
or the Retained MSV Interests other than Liens for Taxes that are not yet due
and payable.

 

Section 2.10                                Brokers or Finders. Except for fees
which shall be borne solely by Motient, neither Motient nor Sub has incurred,
nor will either of them incur, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions or investment bankers’ fees or
any similar charges in connection with this Agreement or any transaction
contemplated hereby.

 

Section 2.11                                Restricted Securities. Motient
understands that the Restricted SkyTerra Shares and the Restricted Additional
SkyTerra Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Restricted SkyTerra

 

8

--------------------------------------------------------------------------------


 

Shares and Restricted Additional SkyTerra Shares or an available exemption from
registration under the Securities Act, the Restricted SkyTerra Shares and
Restricted Additional SkyTerra Shares, must be held indefinitely. In particular,
Motient is aware that the Restricted SkyTerra Shares and Restricted Additional
SkyTerra Shares may not be sold pursuant to Rule 144 or Rule 145 promulgated
under the Securities Act unless all of the conditions of the applicable rule are
met. Among the conditions for use of Rules 144 and 145 is the availability of
current information to the public about SkyTerra.

 

Section 2.12                                Legends. It is understood that the
certificates evidencing the Restricted SkyTerra Shares and the Restricted
Additional SkyTerra Shares to be sold to Motient for resale will bear one or
both of the following legends:

 

(a)                                  “These securities have not been registered
under the Securities Act of 1933, as amended. They may not be sold, offered for
sale, pledged or hypothecated in the absence of a registration statement in
effect with respect to the securities under such Act or an opinion of counsel
satisfactory to SkyTerra Communications, Inc. that such registration is not
required.”

 

(b)                                 Any legend required by the laws of the State
of Delaware or other jurisdiction.

 

Section 2.13                                Distribution Registration Statement
and Preferred Registration Statement. Motient and Sub shall furnish all
information concerning Motient or its affiliates as SkyTerra may reasonably
request and is required under applicable law in connection with the preparation
of the Distribution Registration Statement and the Preferred Registration
Statement. None of the information to be supplied by Motient or Sub for
inclusion in the Distribution Registration Statement or the Preferred
Registration Statement will at the time such Distribution Registration Statement
or the Preferred Registration Statement, as applicable, becomes effective and at
the Initial Closing contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SKYTERRA

 

Except as otherwise specifically provided in the Disclosure Schedule of SkyTerra
attached hereto and incorporated herein by reference which clearly identifies
the relevant section of this Agreement (the “SkyTerra Disclosure Schedule”),
SkyTerra represents and warrants to Motient and Sub, as follows:

 

Section 3.1                                      Corporate Organization; Related
Entities. SkyTerra is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own or lease its properties and to carry on its business
as it is presently being conducted. SkyTerra is duly qualified to do business as
a foreign corporation, and is in good standing, in each jurisdiction in which
the ownership of its properties or the conduct of its business requires such
qualification, except for

 

9

--------------------------------------------------------------------------------


 

failures, if any, to be so qualified which individually or in the aggregate have
not had and could not reasonably be expected to have a SkyTerra Material Adverse
Effect. The copies of the certificate of incorporation and bylaws of SkyTerra
heretofore made available to Motient are complete and current copies of such
instruments as presently in effect. A “SkyTerra Material Adverse Effect” means a
material adverse effect respecting (a) the business, assets and liabilities
(taken together) or financial condition of SkyTerra and its subsidiaries on a
consolidated basis or (b) the ability of SkyTerra to consummate the transactions
contemplated by this Agreement or fulfill the conditions to Closing set forth
herein, except to the extent (in the case of either clause (a) or clause
(b) above) that such adverse effect results from (i) general economic,
regulatory or political conditions or changes therein in the United States or
the other countries in which such party operates; (ii) financial or securities
market fluctuations or conditions; or (iii) changes in, or events or conditions
affecting, the wireless telecommunications industry generally.

 

Section 3.2                                      Capitalization.

 

(a)                                  As of the date of this Agreement, the
authorized capital stock of SkyTerra consists of (i) 200,000,000 shares of
SkyTerra’s common stock, par value $0.01 per share (the “SkyTerra Common
Stock”), 8,912,715 of which are issued and outstanding, (ii) 100,000,000 shares
of SkyTerra Non-Voting Common Stock, 8,990,212 of which are issued and
outstanding and (iii) 10,000,000 shares of preferred stock, par value $0.01 per
share (“SkyTerra Preferred Stock”), 2,000,000 of which are designated as
Series A Convertible Preferred Stock and 1,199,007 of which are issued and
outstanding. SkyTerra has no other designations of SkyTerra Preferred Stock. As
of the date of this Agreement, (1) 1,035,957 shares of SkyTerra Common Stock are
reserved for issuance pursuant to SkyTerra’s stock option plans (each a
“SkyTerra Stock Option Plan”) or otherwise, a list of which is set forth on
Schedule 3.2 of the SkyTerra Disclosure Schedule, (2) 3,353,697 shares of
SkyTerra Common Stock are reserved for issuance upon the exercise of outstanding
warrants to purchase shares of SkyTerra Common Stock or conversion of the
Series A Preferred Stock, (3) 6,661,150 shares of SkyTerra Common Stock are
reserved for issuance in the Rights Offering (which includes shares of SkyTerra
Non-Voting Common Stock which may be issued to certain stockholders ), (4) 
4,125,183 shares of SkyTerra Common Stock are reserved for issuance in the
acquisitions of the equity of MSV Investors, LLC, the MSV LP Units and MSV GP
Shares pursuant to Sections 5.11 and 6.12, (5) 44,333,417 shares of SkyTerra
Non-Voting Common Stock and SkyTerra Common Stock are reserved for issuance of
the SkyTerra Shares, the Additional SkyTerra Shares and the exchange of such
shares for an equal number of shares of SkyTerra Common Stock, and (6) 9,992,976
shares of SkyTerra Common Stock and 3,573,214 shares of SkyTerra Non-Voting
Common Stock are reserved for issuance under the Transaction Exchange Agreements
(as defined below), excluding this Agreement (collectively, the “SkyTerra
Permitted Issuances”). All the issued and outstanding shares of SkyTerra’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of statutory preemptive rights and contractual
stockholder preemptive rights, with no personal liability attaching to the
ownership thereof. Except for the SkyTerra Permitted Issuances and the Rights
Offering, SkyTerra (A) does not have and is not bound by any outstanding
subscriptions, options, voting trusts, convertible securities, warrants, calls,
commitments or agreements of any character or kind calling for the purchase,
issuance or grant of any additional shares of its capital stock or restricting
the transfer of its capital stock and (B) is not a party to any voting trust or
other agreement or understanding with respect to the voting of the capital stock
or other equity securities of SkyTerra.

 

10

--------------------------------------------------------------------------------


 

(b)                                 The SkyTerra Shares and the Additional
SkyTerra Shares have been duly and validly authorized, and, when issued upon the
terms hereof, will be fully paid, nonassessable and free of statutory preemptive
rights and contractual stockholder preemptive rights, with no personal liability
attaching to the ownership thereof.

 

Section 3.3                                      Authority Relative to this
Agreement and the Registration Rights Agreement. SkyTerra has the requisite
corporate power and authority to execute and deliver this Agreement, and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and the
Registration Rights Agreement by SkyTerra and the consummation by SkyTerra of
the transactions contemplated hereby and thereby have been duly authorized by
SkyTerra’s Board of Directors, and no other corporate or stockholder proceedings
on the part of SkyTerra are necessary to authorize this Agreement or the
Registration Rights Agreement or for SkyTerra to consummate the transactions
contemplated hereby or thereby. This Agreement and the Registration Rights
Agreement have been duly and validly executed and delivered by SkyTerra and,
assuming the due authorization, execution and delivery thereof by Motient and
Sub, constitute the valid and binding obligations of SkyTerra, enforceable
against SkyTerra in accordance with their terms.

 

Section 3.4                                      Consents and Approvals; No
Violations. Except in connection or in order to comply with the applicable
provisions of (a) the HSR Act, and if necessary, similar foreign competition or
Antitrust Laws, (b) the filing of the Distribution Registration Statement, the
Preferred Registration Statement or pursuant to the Registration Rights
Agreement, under the Securities Act, (c) filings or approvals required under
state securities or “blue sky” laws, (d) the Communications Laws and (e) the MSV
Tag-Along or the MSV ROFR, neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby will, conflict
with, or result in any violation of, or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under (i) any provision of
the organizational documents of SkyTerra, (ii) any material mortgage, indenture,
lease, contract or other agreement or instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to SkyTerra or its properties or assets, including but not limited to
the MSV Documents. Except in connection or in order to comply with the
applicable provisions of (a) the HSR Act, and if necessary, similar foreign
competition or Antitrust Laws, (b) the filing of the Distribution Registration
Statement, the Preferred Registration Statement or pursuant to the Registration
Rights Agreement, under the Securities Act, (c) filings or approvals required
under state securities or “blue sky” laws, and (d) the Communications Laws, no
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to SkyTerra
in connection with the execution and delivery of this Agreement by SkyTerra or
the consummation by SkyTerra of the transactions contemplated hereby except for
such consents, authorizations, filings, approvals and registrations which, if
not obtained or made, would not have a SkyTerra Material Adverse Effect.

 

Section 3.5                                      Reports and Financial
Statements.

 

(a)                                  Except as set forth on Schedule 3.5(a) of
the SkyTerra Disclosure Schedule, SkyTerra has timely filed all reports required
to be filed with the SEC pursuant to the

 

11

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the
Securities Act since January 1, 2004 (collectively, the “SkyTerra SEC Reports”),
and has previously made available to Motient true and complete copies of all
such SkyTerra SEC Reports. Such SkyTerra SEC Reports, as of their respective
dates (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing), complied in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, as
the case may be, and none of such SkyTerra SEC Reports, as of their respective
dates (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The consolidated financial statements of
SkyTerra included in the SkyTerra SEC Reports have been prepared in accordance
with GAAP consistently applied throughout the periods indicated (except as
otherwise noted therein or, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC) and fairly present (subject, in the case of unaudited
statements, to normal, recurring year-end adjustments and any other adjustments
described therein), in all material respects, the consolidated financial
position of SkyTerra and its consolidated Subsidiaries as at the dates thereof
and the consolidated results of operations and cash flows of SkyTerra and its
consolidated subsidiaries for the periods then ended. Except as disclosed in
SkyTerra SEC Reports there has been no change in any of the significant
accounting (including Tax accounting) policies or procedures of SkyTerra since
December 31, 2005.

 

(b)                                 Except as set forth on Schedule 3.5(b) of
the SkyTerra Disclosure Schedule, SkyTerra maintains a system of internal
accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP or any other
criteria applicable to such statements and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

(c)                                  Since January 1, 2005, neither SkyTerra
nor, to SkyTerra’s knowledge, any director, officer, employee, auditor,
accountant or representative of SkyTerra has received or otherwise had or
obtained knowledge of any complaint, allegation, assertion or claim, in writing,
regarding the accounting or auditing practices, procedures, methodologies or
methods of SkyTerra or SkyTerra’s internal accounting controls, including any
complaint, allegation, assertion or claim that SkyTerra has engaged in
questionable accounting or auditing practices. No attorney representing
SkyTerra, whether or not employed by SkyTerra, has reported “evidence of a
material violation” (as defined in 17 CFR Part 205) to SkyTerra’s board of
directors or any committee thereof or to any director or officer of SkyTerra.

 

Section 3.6                                      Absence of Certain Changes or
Events. Except as set forth in SkyTerra SEC Reports filed prior to the date of
this Agreement or as set forth on Schedule 3.6 of the SkyTerra Disclosure
Schedule, since December 31, 2005, (i) SkyTerra has conducted its business and
operations in the ordinary course of business and consistent with past practices
and (ii) there has not been any fact, event, circumstance or change affecting or
relating to SkyTerra which has had or could reasonably be expected to have a
SkyTerra Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

Except as could not reasonably be expected to represent a SkyTerra Material
Adverse Effect or as set forth on Schedule 3.6 of the SkyTerra Disclosure
Schedule, the transactions contemplated by this Agreement will not constitute a
change of control under or require the consent from or the giving of notice to a
third party pursuant to the terms, conditions or provisions of any SkyTerra
Contract (defined below).

 

Section 3.7                                      Litigation. Except for
litigation disclosed in the notes to the audited financial statements of
SkyTerra as of and for the period ended December 31, 2005, or in SkyTerra SEC
Reports filed subsequent thereto but prior to the date of this Agreement, as of
the date hereof, there is no suit, action, proceeding or investigation pending
or, to the knowledge of SkyTerra, threatened against SkyTerra or with respect to
which SkyTerra could be required to provide indemnification or to otherwise
contribute to liabilities or damages relating thereto, the outcome of which has
had or could reasonably be expected to have a SkyTerra Material Adverse Effect;
nor is there any judgment, decree, injunction, rule or order of any Governmental
Entity outstanding against SkyTerra having, or which has had or could reasonably
be expected to have a SkyTerra Material Adverse Effect.

 

Section 3.8                                      Compliance with Law. SkyTerra
has not violated any Laws and is in compliance with all Laws, other than where
such violation or noncompliance, individually or in the aggregate, has not had
and could not reasonably be expected to have a SkyTerra Material Adverse Effect.
SkyTerra has not received any notice to the effect that, or otherwise been
advised that or is aware that, SkyTerra is not in such compliance with any Laws,
and SkyTerra has no knowledge that any existing circumstances are reasonably
likely to result in such violations of any Laws.

 

Section 3.9                                      Absence of Undisclosed
Liabilities. Except for liabilities or obligations which are accrued or reserved
against in SkyTerra’s consolidated financial statements (or reflected in the
notes thereto) as of and for the period ended December 31, 2005 as included in
SkyTerra SEC Reports or which were incurred after December 31, 2005 in the
ordinary course of business and consistent with past practice, SkyTerra has no
liabilities or obligations (whether absolute, accrued, contingent or otherwise)
of a nature required by GAAP to be reflected in a balance sheet (or reflected in
the notes thereto) or which have had or could reasonably be expected to have a
SkyTerra Material Adverse Effect, other than amounts that are completely and
fully satisfied prior to the Initial Closing.

 

Section 3.10                                No Default. As of the date of this
Agreement, SkyTerra is not in breach or violation of, or in default under (and
no event has occurred which with notice or lapse of time or both would
constitute such a breach, violation or default), any term, condition or
provision of (a) its certificate of incorporation or bylaws, or (b) (x) any
order, writ, decree, statute, rule or regulation of any Governmental Entity
applicable to SkyTerra or any of its properties or assets or (y) any agreement
required to be filed as a “Material Contract” as an exhibit to SkyTerra’s Annual
Report on Form 10-K for the year ended December 31, 2005 or any periodic
Exchange Act report required to be filed since then (a “SkyTerra Contract”),
except in the case of this clause (b), which breaches, violations or defaults,
individually or in the aggregate, have not had and could not reasonably be
expected to have a SkyTerra Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

Section 3.11                                Taxes. Except as would not
reasonably be expected to have a SkyTerra Material Adverse Effect:

 

(a)                                  SkyTerra has timely filed all Tax Returns
required to be filed by it (taking into account all applicable extensions) and
all such Tax Returns are true, correct and complete in all respects.

 

(b)                                 SkyTerra has paid all Taxes shown due on its
Tax Returns.

 

(c)                                  There is no pending or, to the knowledge of
SkyTerra, threatened examination, investigation, audit, suit, action, claim or
proceeding relating to Taxes of SkyTerra.

 

(d)                                 SkyTerra has not received written notice of
a determination by any taxing or other Governmental Entity that Taxes are owed
by SkyTerra (such determination being referred to as a “Tax Deficiency”) and, to
the knowledge of SkyTerra, no Tax Deficiency is proposed or threatened.

 

(e)                                  All Tax Deficiencies asserted against
SkyTerra have been paid or finally settled and all amounts asserted in any Tax
Deficiency to be owed have been paid.

 

(f)                                    There are no Liens arising from or
related to Taxes on or pending against SkyTerra or any of its properties other
than statutory Liens for Taxes that are not yet due and payable.

 

(g)                                 As used in this Agreement:

 

(i)             “Tax” means any and all federal, state, local, foreign or other
tax of any kind (together with any and all interest, penalties, additions to tax
and additional amounts imposed with respect thereto) imposed by any Tax
Authority, including taxes on or with respect to income, alternative minimum,
accumulated earnings, personal holding company, capital, transfer, stamp,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added; and

 

(ii)          “Tax Return” means any return, report or similar statement
(including any attached schedules) required to be filed with respect to Taxes
and any information return, claim for refund, amended return, or declaration of
estimated Taxes.

 

Section 3.12                                Intellectual Property.

 

(a)                                  SkyTerra owns or holds licenses or
otherwise has such rights to use, sell, license or dispose of all of the
intellectual property rights used in the conduct of the business of SkyTerra as
currently conducted, with such exceptions as individually or in the aggregate
have not had and could not reasonably be expected to have a SkyTerra Material
Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

(b)                                 With such exceptions as individually or in
the aggregate have not had and could not reasonably be expected to have a
SkyTerra Material Adverse Effect, (i) the operation of SkyTerra’s business and
the manufacture, marketing, use, sale, licensure or disposition of any
Intellectual Property in the manner currently used, sold, licensed or disposed
of by SkyTerra does not and will not infringe on the proprietary rights of any
person, nor has such an infringement been alleged within six years preceding the
date of this Agreement (other than such as have been resolved); (ii) there is no
pending or threatened claim or litigation challenging or questioning the
validity, ownership or right to use, sell, license or dispose of any such
Intellectual Property in the manner in which currently used, sold, licensed or
disposed of by SkyTerra, nor is there a valid basis for any such claim or
litigation, nor has SkyTerra received any notice asserting that the proposed
operation of SkyTerra’s business or the use, sale, license or disposition by
SkyTerra of any of the Intellectual Property of SkyTerra conflicts or will
conflict with the rights of any other party, nor is there a valid basis for any
such assertion in each case; and (iii) none of the Intellectual Property used in
the conduct of the business of SkyTerra as currently conducted is being
infringed by any person and SkyTerra has not asserted any claim of infringement,
misappropriation or misuse within the past six years.

 

Section 3.13                                Permits. SkyTerra has, and is in
compliance with, all Permits required to conduct its business as now being
conducted, except any such SkyTerra Permit the absence of which, individually or
in the aggregate, has not had and could not reasonably be expected to have a
SkyTerra Material Adverse Effect (“SkyTerra Material Permits”). All SkyTerra
Material Permits are valid and in full force and effect. There is not now
pending, or to the knowledge of SkyTerra, threatened, any action by any person
or by or before any Governmental Entity to revoke, cancel, rescind, modify or
refuse to renew any SkyTerra Material Permits and, other than as set forth on
Schedule 3.13 of the SkyTerra Disclosure Schedule, there exist no facts or
circumstances that would reasonably be expected to give rise to such action.
“SkyTerra Permits” means all licenses, permits, franchises, approvals,
authorizations, certificates, registrations, consents or orders of, or filings
with, any Governmental Entity used or held for use in the operation of
SkyTerra’s business and all other rights and privileges granted by a
Governmental Entity necessary to allow SkyTerra to own and operate its business
without any violation of law.

 

Section 3.14                                Brokers. No broker, finder or
financial advisor is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of SkyTerra.

 

Section 3.15                                Contracts. All SkyTerra Contracts
that are material to the business or operations of SkyTerra taken as a whole
have been filed as exhibits to SkyTerra’s Annual Report on 10-K for the year
ended December 31, 2005 or any periodic Exchange Act report required to be filed
since then, are valid and binding obligations of SkyTerra, and, to the knowledge
of SkyTerra, the valid and binding obligation of each other party thereto,
except such SkyTerra Contracts that, if not so valid and binding, individually
or in the aggregate, have not had and could not reasonably be expected to have a
SkyTerra Material Adverse Effect. Neither SkyTerra nor, to the knowledge of
SkyTerra, any other party thereto, is in violation of or in default in respect
of, nor has there occurred an event or condition, that with the passage of time
or giving of notice (or both), would constitute a default under or permit the
termination of, any such SkyTerra Contract except such violations or defaults
under or terminations that,

 

15

--------------------------------------------------------------------------------


 

individually or in the aggregate, have not had and could not reasonably be
expected to have a SkyTerra Material Adverse Effect.

 

Section 3.16                                Insurance. SkyTerra’s insurance
policies are in all respects in full force and effect in accordance with their
terms, no notice of cancellation has been received, and there is no existing
default or event that, with the giving of notice or lapse of time or both, would
constitute a default thereunder. SkyTerra has made available to Motient true and
correct copies of all insurance policies maintained by SkyTerra, or evidence
thereof, as of the date of this Agreement.

 

Section 3.17                                Ownership of MSV LP Units and MSV GP
Shares. As of the date hereof, SkyTerra or its subsidiaries own 7,929,598 MSV LP
Units and 792.96 MSV GP Shares and at the Initial Closing SkyTerra or its
subsidiaries will own not less than 7,929,598 MSV LP Units and 792.96 MSV GP
Shares (in each case as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock dividend, stock
distribution or similar event with respect to the MSV LP Units or MSV GP Shares
that is declared or effected prior to the Initial Closing).

 

Section 3.18                                Purchase Entirely for Own Account.
The MSV Interests and the Retained MSV Interests to be transferred to SkyTerra
will be acquired for investment for SkyTerra’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof, in
each case, in violation of applicable securities laws, and SkyTerra has no
present intention of selling, granting any participation in, or otherwise
distributing the same except in compliance with applicable securities laws.

 

Section 3.19                                Reliance Upon SkyTerra’s
Representations. SkyTerra understands that MSV Interests and the Retained MSV
Interests will not be registered under the Securities Act and the sale provided
for in this Agreement and Motient and Sub’s transfer of securities hereunder
will be made in reliance upon an exemption from registration under the
Securities Act, and that, in such case, Motient and Sub’s reliance on such
exemption will be based on SkyTerra’s representations set forth herein.

 

Section 3.20                                Receipt of Information. SkyTerra
believes it has received all the information it considers necessary or
appropriate for deciding whether to acquire MSV Interests and the Retained MSV
Interests. SkyTerra further represents that it has had an opportunity to ask
questions and receive answers from Motient regarding the terms and conditions of
the MSV Interests and the Retained MSV Interests and the business and financial
condition of MSV and to obtain additional information (to the extent Motient
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
which it had access. The foregoing, however, does not limit or modify the
representations or warranties of Motient and Sub in this Agreement or the right
of SkyTerra to rely upon such representations or warranties. SkyTerra has not
received, nor is it relying on, any representations or warranties from Motient
or Sub, other than as provided herein.

 

Section 3.21                                Investor Status; etc. SkyTerra
certifies and represents to Motient and Sub that it is an “accredited investor”
as defined in Rule 501 of Regulation D promulgated under the Securities Act and
was not organized for the purpose of acquiring MSV Interests or the

 

16

--------------------------------------------------------------------------------


 

Retained MSV Interests. SkyTerra’s financial condition is such that it is able
to bear the risk of holding the MSV Interests and the Retained MSV Interests for
an indefinite period of time and the risk of loss of its entire investment.
SkyTerra has sufficient knowledge and experience in investing in companies
similar to MSV so as to be able to evaluate the risks and merits of its
investment in MSV.

 

Section 3.22                                Restricted Securities. SkyTerra
understands that the MSV Interests and the Retained MSV Interests may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the MSV Interests and the Retained MSV
Interests or an available exemption from registration under the Securities Act,
such MSV Interests and the Retained MSV Interests, must be held indefinitely. In
particular, SkyTerra is aware that such MSV Interests and the Retained MSV
Interests may not be sold pursuant to Rule 144 or Rule 145 promulgated under the
Securities Act unless all of the conditions of the applicable rule are met.
Among the conditions for use of Rules 144 and 145 is the availability of current
information to the public about MSV.

 

Section 3.23                                Distribution Registration Statement
and the Preferred Registration Statement. None of the information to be supplied
by SkyTerra for inclusion in the Distribution Registration Statement or the
Preferred Registration Statement will at the time such Distribution Registration
Statement or the Preferred Registration Statement, as applicable, becomes
effective and at the time of the Initial Closing contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading except that no
representation is made by SkyTerra with respect to statements made therein based
on information supplied by Motient or any of its subsidiaries or their
representatives for inclusion in the Distribution Registration Statement or the
Preferred Registration Statement pursuant to Section 2.13. The Distribution
Registration Statement and the Preferred Registration Statement will comply as
to form in all material respects with the applicable provisions of the
Securities Act, and the rules and regulations promulgated thereunder.

 

Section 3.24                                Issuances Exempt. Assuming the truth
and accuracy of the representations and warranties of Motient contained in
Article II hereof, the offer, sale, and issuance of the Restricted SkyTerra
Shares and the Restricted Additional SkyTerra Shares will be exempt from the
registration requirements of the Securities Act, and will have been registered
or qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws, except as permitted pursuant to Section 4.2.

 

Section 3.25                                No Integrated Offering. Neither
SkyTerra, nor any of its Affiliates or any other person acting on SkyTerra’s
behalf, has directly or indirectly engaged in any form of general solicitation
or general advertising with respect to the Restricted SkyTerra Shares and the
Restricted Additional SkyTerra Shares nor have any of such persons made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of the Restricted SkyTerra
Shares and Restricted Additional SkyTerra Shares under the Securities Act or
cause this offering of the Restricted SkyTerra Shares and Restricted

 

17

--------------------------------------------------------------------------------


 

Additional SkyTerra Shares to be integrated with any prior offering of
securities of SkyTerra for purposes of the Securities Act.

 

ARTICLE IV

ADDITIONAL AGREEMENTS

 

Section 4.1                                      HSR Act and FCC Approval. The
parties will promptly execute and file, or join in the execution and filing of,
any application, notification (including any notification or provision of
information, if any, that may be required under the HSR Act, which the parties
shall file no later than 15 business days after the date hereof) or other
document that may be necessary in order to obtain the authorization, approval or
consent of any Governmental Entity, which may be reasonably required in
connection with the consummation of the transactions contemplated by this
Agreement. Any fees associated with such notifications or applications shall be
borne 50% by Motient and 50% by SkyTerra. Each party will use commercially
reasonable efforts to obtain, or assist the other parties in obtaining, all such
authorizations, approvals and consents, including without limitation using
commercially reasonable efforts to supply as promptly as practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act and to request the expiration or termination of the applicable
waiting periods under the HSR Act as soon as practicable. Each party shall, in
connection with its obligation to use commercially reasonable efforts to obtain,
or assist the other parties in obtaining, all such requisite authorizations,
approvals or consents, use commercially reasonable efforts to (i) cooperate in
all reasonable respects with the other parties in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private party, (ii) promptly inform the other
parties of any communication received by such party from or given by such party
to, the United States Department of Justice (the “DOJ”), the United States
Federal Trade Commission (the “FTC”), the FCC or any other Governmental Entity
or quasi-governmental entity and of any material communication received or given
in connection with any proceeding by a private party, in each case regarding any
of the transactions contemplated hereby, (iii) permit the other parties, or the
other parties’ legal counsel, to review any communication given by it to, and
consult with the other parties in advance of any meeting or conference with, the
DOJ, the FTC, the FCC or any such other Governmental Entity or
quasi-governmental entity or, in connection with any proceeding by a private
party, with any other person and (iv) to the extent permitted by the FCC or
other Governmental Entity, as appropriate, give the other parties the
opportunity to attend and participate in such meetings and conferences.

 

Section 4.2                                      Blue Sky Laws. SkyTerra shall
exercise its commercially reasonable best efforts to register or qualify (or
obtain an exemption from registration) the SkyTerra Shares and the Additional
SkyTerra Shares under the blue sky laws of the 50 states of the United States
and of the District of Columbia and such other jurisdictions as Motient shall
reasonably request, such registration, qualification or exemption to be obtained
prior to the issuance and delivery to Motient’s stockholders of the applicable
shares in accordance with this Agreement; provided, however, that, in the case
of non-U.S. jurisdictions, SkyTerra will not be required to (a) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4.2, (b) subject itself to taxation in
any such jurisdiction or (c) consent to general service of process in any such
jurisdiction). SkyTerra shall

 

18

--------------------------------------------------------------------------------


 

pay for all fees (including filing and application fees), costs and expenses in
connection therewith. However, the failure to obtain such “blue sky” clearance
in each such jurisdiction shall not be a condition to closing and shall not
prevent a Closing from occurring; provided, that SkyTerra shall not fail to
obtain such “blue sky” clearance in (i) more than five such jurisdictions,
(ii) Texas or (iii) New York; rather, those SkyTerra Shares or Additional
SkyTerra Shares which may not be lawfully delivered (assuming exchange pursuant
to Section 4.7) shall be held in trust by Motient or its nominee for the benefit
of the stockholders of record otherwise entitled thereto until such time as they
may be lawfully delivered. If, after the fifth anniversary of the Closing, such
shares still may not be lawfully delivered, then SkyTerra shall deliver such
shares to the government agency or official responsible for administering the
securities or blue sky laws in such jurisdiction. Motient shall cooperate with
and assist SkyTerra in connection with obtaining the “blue sky” clearance
contemplated by this Section 4.2.

 

Section 4.3                                      Compliance with MSV Documents.
(a)  The parties intend that this Agreement and the transactions contemplated
hereby be consistent with the conditions and restrictions applicable to the
parties and/or their affiliates pursuant to MSV’s organizational documents
and/or pursuant to the agreements between or among MSV’s limited partners or the
stockholders of MSV GP, including, without limitation, the MSV Documents
(collectively, the “MSV Investor Agreements”). SkyTerra, Sub and Motient shall
take all commercially reasonable actions necessary to comply with, or
appropriately amend, the provisions of the MSV Investor Agreements relating to
the sale of the MSV Interests and the Retained MSV Interests pursuant hereto.

 

(b)                                 Sub and SkyTerra shall each comply with the
MSV ROFR. Notwithstanding the foregoing, any Transfer Notice (as defined in the
MSV GP Stockholders Agreement) delivered by Sub pursuant to the MSV ROFR shall
state that the minimum amount of MSV LP Units SkyTerra is willing to accept
pursuant to this Agreement is the number of MSV LP Units to be exchanged in
accordance with this Agreement. If another party to the MSV GP Stockholders
Agreement exercises its right of first refusal pursuant to
Section 8.2(a) thereof, Sub shall not be required to exchange its MSV Interests
for the SkyTerra Shares pursuant to the terms hereof to the extent of such
exercise, and its obligations hereunder shall be terminated with respect to the
MSV Interests purchased by such other party pursuant thereto. Further, if
another party to the MSV GP Stockholders’ Agreement exercises its right of first
refusal pursuant to Section 8.2(a) of the MSV GP Stockholders’ Agreement and
SkyTerra then exercises any of its rights under such Section 8.2(a), any
purchase of MSV Interests by SkyTerra shall be made pursuant to this Agreement
regardless of any substitute terms provided pursuant to such Section 8.2(a).

 

(c)                                  Sub hereby waives any rights of such party
under Section 8.2(a) of the MSV GP Stockholders Agreement in connection with
respect to any transactions contemplated by this Agreement or any other
Transaction Exchange Agreement (as defined on Schedule B hereto).

 

(d)                                 If any party to the MSV GP Stockholders
Agreement exercises its right of first refusal pursuant to Section 8.2(a) of the
MSV GP Stockholders’ Agreement in connection with the transactions contemplated
by any other Transaction Exchange Agreement,

 

19

--------------------------------------------------------------------------------


 

and the result of such exercise shall be that upon the consummation of the
transactions contemplated by this Agreement and the other Transaction Exchange
Agreements (to the extent such agreements have not been terminated as a result
of such exercise), SkyTerra would not have the right to acquire 17,092,395.81
MSV LP Units, SkyTerra shall have the right to terminate this Agreement.

 

Section 4.4                                      No Transfers; No Alternative
Transactions; Standstill.

 

(a)                                  Motient shall not, and shall cause its
subsidiaries and the officers, directors, employees, representatives (including,
without limitation, investment bankers, attorneys and accountants), agents or
Affiliates or Motient and its subsidiaries not to, directly or indirectly,
(i) solicit, initiate, encourage or facilitate any inquiries or the making of a
proposal or offer with respect to, or consummate, an Alternative Proposal,
(ii) participate in any discussions or negotiations with, deliver any consent
with respect to, or provide any non-public information to, or afford any access
to the properties, books or records of MSV, or otherwise take any other action
to assist, facilitate or undertake (including granting any waiver or release
under any standstill or similar agreement with respect to any securities of
MSV), by itself or with any “person” or “group” (as such terms are used for
purposes of Section 13(d)(3) of the Exchange Act), any Alternative Proposal, or
(iii) acquire, of record or beneficially, or have, by conversion, warrant,
option or otherwise, any right or interest in or any agreement to acquire any
MSV LP Units or MSV GP Shares, other than the MSV Interests, the Retained MSV
Interests owned as of the date hereof, or, prior to the Initial Closing, its
indirect ownership of MSV LP Units and MSV GP Shares due to its ownership of
shares of common stock of the Columbia/Spectrum Blocker Corporations.
“Alternative Proposal” shall mean any offer or proposal, or any indication of
interest in making an offer or proposal, made by any “person” or “group” (as
such terms are used for purposes of Section 13(d)(3) of the Exchange Act) at any
time, directly or indirectly, to acquire the MSV Interests or the Retained MSV
Interests, (b) directly or indirectly sell, transfer, distribute, pledge,
dispose of, grant an option with respect to or encumber the MSV Interests or the
Retained MSV Interests or (c) deposit the MSV Interests or the Retained MSV
Interests into a voting trust or enter into a voting agreement or arrangement
with respect to the MSV Interests or the Retained MSV Interests or grant any
proxy with respect thereto, in each case other than the transactions
contemplated by this Agreement.

 

(b)                                 The parties shall execute, immediately prior
to the Initial Closing, an instrument designating SkyTerra as the voting party
for the MSV LP Units transferred at the Initial Closing (and, at each Subsequent
Closing, an instrument designating SkyTerra as the voting party for the
additional MSV LP Units transferred at such Subsequent Closing) for all matters
requiring the vote of the Motient Group pursuant to Section 2.04(b) of the
Voting Agreement, dated as of November 12, 2004 by and among those stockholders
of Mobile Satellite Ventures GP Inc listed therein, as amended to date. Further,
immediately prior to the Initial Closing the parties shall (i) amend Section 6.2
of the Amended and Restated Limited Partnership Agreement of Mobile Satellite
Ventures LP (the “MSV LP Agreement”), dated as of November 12, 2004 in order to
eliminate restrictions on transactions with affiliates, (ii) amend the MSV LP
Agreement (A) to provide that the MSV LP Agreement shall not be amended in any
manner that would impair Motient’s ability to exchange its Retained MSV
Interests for Additional SkyTerra Shares at Subsequent Closings in accordance
with the terms hereof and (B) whereby Sub shall waive its rights under Sections
10.1(a), (b) and (g) thereof (provided; however, that such waiver

 

20

--------------------------------------------------------------------------------


 

shall be conditional upon reasonable cooperation by MSV or its auditors with Sub
in answering such questions from Sub as may be reasonably necessary to
facilitate the filing of MSV’s financial statements by Sub or Motient with the
SEC, in the event such filing is required pursuant to Regulation S-X) and
(iii) amend the MSV GP Stockholders Agreement to allow the sale of shares of
common stock of MSV GP independently of limited partnership units of MSV.

 

(c)                                  Except for transactions contemplated or
permitted by this Agreement, Motient shall not, from the date hereof until the
third anniversary of the Initial Closing (x) acquire, announce an intention to
acquire, offer to acquire, or enter into any agreement, arrangement or
undertaking of any kind the purpose of which is to acquire, by purchase,
exchange or otherwise, any shares of SkyTerra Common Stock or SkyTerra
Non-Voting Common Stock or any security or obligation that is by its terms,
directly or indirectly, convertible into or exchangeable or exercisable for
shares of SkyTerra Common Stock or SkyTerra Non-Voting Common Stock, including,
without limitation the SkyTerra Preferred Stock, and any option, warrant or
other subscription or purchase right with respect to SkyTerra Common Stock,
SkyTerra Non-Voting Common Stock or SkyTerra Preferred Stock, whether by tender
offer, market purchase, privately negotiated purchase, merger or otherwise, or
(y) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) or otherwise act in concert with any
person in connection with such actions.

 

(d)                                 Except for (i) transactions contemplated or
permitted by this Agreement, including without limitation, the transactions
contemplated by Section 4.12(b) or (ii) with respect to any shares of Motient
Common Stock otherwise acquired from Motient by SkyTerra in exchange for shares
of TerreStar Common Stock (as defined below), and the disposition of such shares
of Motient Common Stock permitted pursuant to the terms of such exchange,
SkyTerra shall not, from the date hereof until the third anniversary of the
Initial Closing (x) acquire, announce an intention to acquire, offer to acquire,
or enter into any agreement, arrangement or undertaking of any kind the purpose
of which is to acquire, by purchase, exchange or otherwise, any shares of
Motient Common Stock or any security or obligation that is by its terms,
directly or indirectly, convertible into or exchangeable or exercisable for
shares of Motient Common Stock, including, without limitation any option,
warrant or other subscription or purchase right with respect to Motient Common
Stock, whether by tender offer, market purchase, privately negotiated purchase,
merger or otherwise, or (y) form, join or in any way participate in a “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) or otherwise act in
concert with any person in connection with such actions.

 

Section 4.5                                      Distribution Registration
Statement and Preferred Registration Statement.

 

(a)                                  Each of the parties shall cooperate, and
SkyTerra shall file with the SEC as soon as practicable, the Distribution
Registration Statement and the Preferred Registration Statement. SkyTerra will
cause the Distribution Registration Statement and the Preferred Registration
Statement to comply as to form in all material respects with the applicable
provisions of the Securities Act and the rules and regulations thereunder.
SkyTerra shall use its commercially reasonable efforts, and Motient will
cooperate with SkyTerra, to have the Distribution Registration Statement and the
Preferred Registration Statement declared effective by the SEC as promptly as
practicable. SkyTerra will advise Motient, promptly after it receives

 

21

--------------------------------------------------------------------------------


 

notice thereof, of the time when the Distribution Registration Statement or the
Preferred Registration Statement has become effective or any supplement or
amendment has been filed, the issuance of any stop order, the suspension of the
qualification of the shares of SkyTerra Common Stock for offering or sale in any
jurisdiction, or any request by the SEC for amendment of the Distribution
Registration Statement or the Preferred Registration Statement or comments
thereon and responses thereto or requests by the SEC for additional information.

 

(b)                                 SkyTerra shall cause there to occur Full
Cooperation in connection with the Distribution Registration Agreement and the
Preferred Registration Statement. “Full Cooperation” means, where, in addition
to the cooperation otherwise required by this Agreement, SkyTerra (a) takes all
actions as Motient reasonably requests in order to expedite or facilitate the
disposition of the SkyTerra Shares (including, without limitation, causing
senior management and other SkyTerra personnel to cooperate with Motient in
connection with performing due diligence), (b) causes its counsel to issue
opinions of counsel in form, substance and scope as are customary in primary
underwritten offerings, addressed and delivered to Motient and (c) causes its
registered independent public auditors to deliver a comfort letter, in form,
substance and scope as are customary in primary underwritten offerings,
addressed and delivered to Motient.

 

(c)                                  SkyTerra shall use its commercially
reasonable efforts to maintain the effectiveness of the Distribution
Registration Statement and the Preferred Registration Statement until such time
as Motient completes the distribution to the Motient Common Stockholders
described in Section 2.5(i) hereto, in the case of the Distribution Registration
Statement, and Motient completes the distribution to the Motient Preferred
Stockholders described in Section 2.5(A) hereto, in the case of the Preferred
Registration Statement.

 

Section 4.6                                      Commercially Reasonable
Efforts. The parties shall each cooperate with each other and use (and shall
cause their respective subsidiaries to use) their respective commercially
reasonable efforts to promptly (i) take or cause to be taken all necessary
actions, and do or cause to be done all things, necessary, proper or advisable
under this Agreement or the MSV Documents and applicable laws to consummate and
make effective all the transactions contemplated by this Agreement as soon as
practicable, including, without limitation, amending the MSV Investor
Agreements, preparing and filing promptly and fully all documentation to effect
all necessary filings, notices, petitions, statements, registrations,
submissions of information, applications and other documents and approving the
change of control of MSV and (ii) obtain all approvals required to be obtained
from any Governmental Entity or third party necessary, proper or advisable to
the transactions contemplated by this Agreement. Motient and Sub shall at any
time, and from time to time, after the applicable Closing, execute, acknowledge
and deliver all further assignments, transfers, and any other such instruments
of conveyance, upon the request of SkyTerra, to confirm the sale of the MSV
Interests or Retained MSV Interests, as the case may be, hereunder.

 

Section 4.7                                      Exchange of SkyTerra Non-Voting
Common Stock for SkyTerra Common Stock. If Motient desires to transfer any
shares of SkyTerra Non-Voting Common Stock to any person, other than a
subsidiary of Motient or an entity of which Motient is a subsidiary, and,
following such transfer and except in the case of transfers pursuant to the
Distribution Registration Statement or the Preferred Registration Statement or
in the case of sales by Motient in the open market pursuant to an effective
registration statement or an exemption

 

22

--------------------------------------------------------------------------------


 

from registration, such person by itself or with any “person” or “group” (as
such terms are used for purposes of Section 13(d)(3) of the Exchange Act) will
not beneficially own 10% or more of SkyTerra’s voting power (as determined
pursuant to Rule 13d-3 under the Exchange Act) then, at the request of Motient,
SkyTerra will exchange such shares of SkyTerra Non-Voting Common Stock for
SkyTerra Common Stock on a one-for-one basis (in each case as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend, stock distribution or similar event declared
or effected after the issuance of such shares of SkyTerra Non-Voting Common
Stock being exchanged). Upon surrender of certificates representing the shares
of SkyTerra Non-Voting Common Stock that are being exchanged as part of such
transfer, SkyTerra will issue to the transferee certificates representing the
appropriate number of shares of SkyTerra Common Stock. The shares of SkyTerra
Common Stock issuable upon exchange of the shares of SkyTerra Non-Voting Common
Stock have been duly authorized by SkyTerra and, when delivered in accordance
with the terms of this Section 4.7, will be validly issued, fully paid and
nonassessable.

 

Section 4.8                                      Motient Dividend. Motient shall
use its commercially reasonable efforts to take all steps necessary to pay the
dividend of the SkyTerra Shares to the Motient Common Stockholders promptly
following the Initial Closing; provided, that the record date for such dividend
shall be a date after the Initial Closing and following the closing of the
transactions contemplated by the exchange agreements (collectively, the “Fund
Exchange Agreements”), each dated as of the date hereof, pursuant to which
Motient shall acquire 100% of the equity of TerreStar Networks Inc. held by
Columbia Capital Equity Partners III (QP), L.P., Columbia Capital Equity
Partners III (AI), L.P., Columbia Capital Equity Partners III (Cayman), L.P.,
Columbia Capital Investors III, LLC, Columbia Capital Employee Investors III,
L.L.C., Spectrum Equity Investors Parallel IV, L.P., Spectrum Equity Investors
IV L.P., Spectrum IV Investment Managers’ Fund, L.P. Motient shall, upon taking
all steps necessary therefore, distribute the shares of SkyTerra Common Stock
into which the SkyTerra Shares issued in accordance with Section 2.5(i) are
exchangeable pursuant to Section 4.7 in a dividend to the Motient Common
Stockholders in accordance with the plan of distribution contained in the
Distribution Registration Statement and otherwise in accordance with the
Securities Act. Motient shall distribute the shares of SkyTerra Common Stock
into which the Additional SkyTerra Shares issued in accordance with
Section 2.5(A) are exchangeable pursuant to Section 4.7 to the Motient Preferred
Stockholders upon conversion of their Motient Preferred Stock into Motient
Common Stock in accordance with the plan of distribution contained in the
Preferred Registration Statement and otherwise in accordance with the Securities
Act.

 

Section 4.9                                      Public Announcements. Except as
may be required by applicable law, no party hereto shall make any public
announcements or otherwise communicate with any news media with respect to this
Agreement or any of the transactions contemplated hereby, without prior
consultation with the other parties as to the timing and contents of any such
announcement or communications; provided, however, that nothing contained herein
shall prevent any party from promptly making all filings with any Governmental
Entity or disclosures with the stock exchange, if any, on which such party’s
capital stock is listed, as may, in its judgment, be required in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

 

23

--------------------------------------------------------------------------------

 


 

Section 4.10                                Prohibited Actions; Appropriate
Adjustments.

 

(a)                                  From the date hereof through the Initial
Closing, except as expressly contemplated by this Agreement, without obtaining
the prior written consent of Motient, SkyTerra shall not set any record date
with respect to any dividend or declare or pay any dividend, either in cash,
securities or otherwise, on any shares of its capital stock (other than required
dividends to the holders of the SkyTerra Preferred Stock in accordance with the
terms thereof), repurchase any shares of its capital stock, make any
distributions to the holders of its capital stock (other than regular dividends
to the holders of SkyTerra Preferred Stock) or take any other similar action.
Following the Initial Closing and until the later to occur of such time as
(i) Motient no longer holds any shares of SkyTerra Non-Voting Common Stock and
(ii) no Additional SkyTerra Shares may be purchased pursuant to this Agreement,
in the event SkyTerra declares any stock split, combination, reclassification,
dividend (in cash, securities or otherwise), stock distribution or the like as
to the SkyTerra Common Stock, SkyTerra shall also declare an identical stock
split, combination, reclassification, stock dividend, stock distribution or the
like as to the SkyTerra Non-Voting Common Stock. In the event after the Initial
Closing but prior to the final Subsequent Closing, SkyTerra declares any stock
split, combination, reclassification, dividend (in cash, securities or
otherwise), stock distribution or the like as to the SkyTerra Non-Voting Common
Stock, SkyTerra shall make appropriate provision such that any Additional
SkyTerra Shares which have not yet been sold to Motient shall be entitled to and
at the Subsequent Closing at which such shares are purchased will receive the
full benefit of such stock split, combination, reclassification, stock dividend,
stock distribution or similar event at the time such Additional SkyTerra Shares
are sold to Motient. Notwithstanding the foregoing, this Section 4.10(a) shall
not prohibit, limit or apply to, (x) the Rights Offering or (y) the SkyTerra
Permitted Issuances.

 

(b)                                 From the date hereof through the Initial
Closing, except for the SkyTerra Permitted Issuances, without obtaining the
prior written consent of Motient, SkyTerra shall not issue any shares of
SkyTerra Common Stock or SkyTerra Non-Voting Common Stock or any security or
obligation that is by its terms, directly or indirectly, convertible into or
exchangeable or exercisable for shares of SkyTerra Common Stock or SkyTerra
Non-Voting Common Stock, including, without limitation the SkyTerra Preferred
Stock, and any option, warrant or other subscription or purchase right with
respect to SkyTerra Common Stock, SkyTerra Non-Voting Common Stock or SkyTerra
Preferred Stock, other than issuances where (x) the aggregate gross proceeds of
all such issuances do not exceed $125 million, (y) such securities are sold for
no less than 90% of market value, and (z) such issuance does not result in any
Person holding more than 40% of any class of SkyTerra capital stock increasing
their percentage ownership of SkyTerra by virtue of participation in such
issuance. Notwithstanding the foregoing, SkyTerra shall be permitted to enter
into and consummate transactions (including the issuance of shares of SkyTerra
Common Stock) with TMI Communications and Company, LP (“TMI”) and/or MSV’s
directors, management and employees to acquire, directly or indirectly, their
MSV LP Units and MSV GP Shares or options to acquire such securities; provided
that the terms and conditions of such transactions (including the exchange
ratios) shall be no more favorable to TMI and/or MSV’s directors, management and
employees than those applicable to Motient in this Agreement.

 

(c)                                  From the date hereof until such time as no
Additional SkyTerra Shares may be purchased pursuant to this Agreement, SkyTerra
shall not take any action to amend the MSV Documents in a manner that would
interfere with Motient’s ability to exchange

 

24

--------------------------------------------------------------------------------


 

its Retained MSV Interests for Additional SkyTerra Shares at Subsequent Closings
in accordance with the terms hereof.

 

Section 4.11                                Tag Along Rights. Simultaneously
with the Initial Closing, SkyTerra shall accept for purchase all MSV LP Units
and MSV GP Shares properly tendered by the Limited Partners in accordance with
Section 8.2(b) of the MSV Stockholders’ Agreement at the Tag Along Price (as
defined in the MSV Stockholders’ Agreement) and in compliance with applicable
laws and such purchase shall not reduce the MSV Interests to be sold by Sub
pursuant to this Agreement.

 

Section 4.12                                Subsequent TerreStar Tag-Along
Rights.

 

(a)                                  For a period of 15 days following the
Initial Closing (the “Subsequent Tag Along Period”), Motient shall allow the
members of MSV Investors (or, solely in the case of Bay Harbour MSV, Inc., the
stockholders of such members) other than SkyTerra (the “MSV Investors Minority
Holders”) who hold shares of common stock of TerreStar Networks, Inc.
(“TerreStar Common Stock”) that are distributed by MSV Investors to them prior
to the Initial Closing (“Distributed TerreStar Shares”) to exchange their
Distributed TerreStar Shares at the same exchange ratio (as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend, stock distribution or similar event declared
or effected prior to the expiration of the Subsequent Tag Along Period) and upon
the same terms and conditions (including but not limited to investment
representations and warranties by such MSV Investors Minority Holders sufficient
to establish a private placement exemption for such offer and sale of Motient
Common Stock by Motient) as Motient has agreed to exchange shares of Motient
Common Stock for shares of TerreStar Common Stock under the Fund Exchange
Agreements (including any registration rights contemplated thereby). This
tag-along right may be exercised by each MSV Investors Minority Holder for its
Distributed TerreStar Shares by delivery of a written notice to Motient (the
“Tag Along Notice”) within the Subsequent Tag Along Period. The Tag Along Notice
shall state the number of Distributed TerreStar Shares that such holder wishes
to exchange for shares of Motient Common Stock. Upon the giving of a Tag Along
Notice, such MSV Investors Minority Holder shall be entitled and obligated to
exchange the number of Distributed TerreStar Shares set forth in the Tag Along
Notice, on the terms and conditions set forth in the Fund Exchange Agreements,
and Motient and such MSV Investors Minority Holder shall enter into an agreement
relating thereto in substantially the form of the Fund Exchange Agreements.

 

(b)                                 For the Subsequent Tag Along Period, Motient
shall allow SkyTerra to exchange its Distributed TerreStar Shares at the same
exchange ratio (as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock dividend, stock
distribution or similar event declared or effected prior to the expiration of
the Subsequent Tag Along Period) and upon the same terms and conditions as
Motient has agreed to exchange shares of Motient Common Stock for shares of
TerreStar Common Stock under the Fund Exchange Agreements; provided that
(i) SkyTerra shall be obligated to distribute the shares of Motient Common Stock
that it receives for such Distributed TerreStar Shares as a pro rata dividend to
the holders of SkyTerra Non-Voting Common Stock and SkyTerra Common Stock, the
record date for which dividend shall be after the Initial Closing hereunder, and
shall only dispose of such shares of Motient Common Stock through such dividend
and to Motient at

 

25

--------------------------------------------------------------------------------


 

Subsequent Closings hereunder pursuant to the terms hereof, (ii) Motient shall
grant registration rights to SkyTerra with respect to such dividend on terms
substantially similar to the registration rights granted by SkyTerra to Motient
hereunder and under the Registration Rights Agreement with respect to the
Distribution Registration Statement, and (iii) prior to distribution of such
shares, SkyTerra shall agree to cause any shares of Motient Common Stock that it
receives pursuant to this Section 4.12(b) to be voted at any meeting of
stockholders and in connection with any action by written consent, pro rata with
all other votes cast at such meeting (or by written consent) by the other
holders of Motient Common Stock. This tag-along right may be exercised by
SkyTerra for its Distributed TerreStar Shares by delivery of a Tag Along Notice
to Motient within the Subsequent Tag Along Period. The Tag Along Notice shall
state the number of Distributed TerreStar Shares that SkyTerra wishes to
exchange for shares of Motient Common Stock. Upon the giving of a Tag Along
Notice, SkyTerra shall be entitled and obligated to exchange the number of
Distributed TerreStar Shares set forth in the Tag Along Notice, on the terms and
conditions set forth in the Fund Exchange Agreements and subject to the other
provisions of this Section 4.12(b), and Motient and SkyTerra shall enter into an
agreement relating thereto in substantially the form of the Fund Exchange
Agreements (with such changes as required by this Section 4.12(b)).

 

ARTICLE V

 

CONDITIONS TO INITIAL CLOSING OF SKYTERRA

 

The obligation of SkyTerra to purchase the MSV Interests from Sub, and to issue
the SkyTerra Shares to Motient, at the Initial Closing is subject to the
fulfillment to SkyTerra’s satisfaction (unless waived by SkyTerra) on or prior
to the Initial Closing Date of each of the following conditions:

 

Section 5.1                                      Representations and Warranties.
Each representation and warranty made by Motient and Sub in Article II above
shall be true and correct in all material respects on and as of the Initial
Closing Date as though made as of the Initial Closing Date, except that any such
representation and warranty that is given as of a particular date or period and
relates solely to such particular date or period shall be true and correct in
all material respects only as of such date or period, provided, however, that
any representations and warranties which by their terms are qualified by
materiality which shall be true and correct in all respects, with the same force
and effect as if such representation and warranty had been made on and as of the
Initial Closing Date.

 

Section 5.2                                      Performance. All covenants,
agreements and conditions contained in this Agreement to be performed or
complied with by Motient and Sub on or prior to the Initial Closing Date shall
have been performed or complied with by Motient or Sub, as applicable, in all
respects.

 

Section 5.3                                      Registration Rights Agreement.
Motient shall have entered into the Registration Rights Agreement.

 

26

--------------------------------------------------------------------------------


 

Section 5.4                                      Opinion of Motient’s Counsel.
SkyTerra shall have received at the Initial Closing from Andrews Kurth LLP and
Richards Layton & Finger, counsel to Motient, an opinion in substantially the
form attached as Exhibit E hereto dated as of the Initial Closing Date.

 

Section 5.5                                      Certificates and Documents.
Motient shall have delivered at or prior to the Initial Closing to SkyTerra the
Motient Initial Closing Deliveries.

 

Section 5.6                                      Compliance Certificate. Motient
shall have delivered to SkyTerra or its counsel a certificate signed by the
Chief Executive Officer of Motient, dated the Initial Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1 and 5.2 above.

 

Section 5.7                                      Final Order of FCC. All
necessary FCC approvals shall have been obtained without the imposition on
SkyTerra of any material adverse conditions and such approvals shall have become
Final Orders and shall be in full force and effect, provided that SkyTerra
may waive the condition that the approvals have become Final Orders. For the
purpose of this Agreement, “Final Order” means an action by the FCC that has not
been reversed, stayed, enjoined, set aside, annulled or suspended within forty
days after being obtained.

 

Section 5.8                                      HSR Approval. All applicable
waiting periods under the HSR Act shall have expired or early termination of
such waiting periods will have been granted.

 

Section 5.9                                      Intentionally Omitted.

 

Section 5.10                                Effective Registration Statements.
Both the Distribution Registration Statement and the Preferred Registration
Statement shall have become effective and no stop order with respect thereto
shall be in effect and no proceedings for that purpose shall have been commenced
or threatened by the SEC.

 

Section 5.11                                MSV Investors, LLC and other MSV
Members. SkyTerra shall have entered into binding agreements to acquire (x) all
of the equity of MSV Investors, LLC not currently owned, directly or indirectly,
by SkyTerra and (y) 100% of the MSV LP Units and MSV GP Shares held by the
Columbia/Spectrum Blocker Corporations, in each case, such acquisition to occur
no later than one day after the Initial Closing Date.

 

Section 5.12                                Intentionally Omitted.

 

Section 5.13                                Exchange of SkyTerra Non-Voting
Common Stock. All shares of SkyTerra Non-Voting Common Stock shall have been
exchanged (or will be exchanged substantially contemporaneously with the Initial
Closing) for SkyTerra Common Stock on a one-for-one basis in compliance with
that certain Investment Agreement dated as of April 2, 2002, and no shares of
SkyTerra Non-Voting Common Stock outstanding as of the date hereof or to be
issued in the Rights Offering shall be outstanding, other than the shares of
SkyTerra Non-Voting Common Stock to be issued to Motient.

 

Section 5.14                                FIRPTA Certificate. Sub shall have
furnished SkyTerra an affidavit certifying as to Sub’s non-foreign status in
accordance with the requirements of Section 1.1445-2(b) of the Internal Revenue
Service Treasury Regulations.

 

27

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS TO INITIAL CLOSING OF MOTIENT AND SUB

 

The obligation of Motient to purchase the SkyTerra Shares from SkyTerra, and to
transfer the MSV Interests to SkyTerra, at the Initial Closing is subject to the
fulfillment to Motient’s satisfaction (unless waived by Motient) on or prior to
the Initial Closing Date of each of the following conditions:

 

Section 6.1                                      Representations and Warranties.
Each representation and warranty made by SkyTerra in Article III above shall be
true and correct in all material respects on and as of the Initial Closing Date
as though made as of the Initial Closing Date, except that any such
representation and warranty that is given as of a particular date or period and
relates solely to such particular date or period shall be true and correct in
all material respects only as of such date or period, provided, however, that
any representations and warranties which by their terms are qualified by
materiality which shall be true and correct in all respects, with the same force
and effect as if such representation and warranty had been made on and as of the
Initial Closing Date.

 

Section 6.2                                      Performance. All covenants,
agreements and conditions contained in this Agreement to be performed or
complied with by SkyTerra on or prior to the Initial Closing Date shall have
been performed or complied with by SkyTerra in all respects.

 

Section 6.3                                      Registration Rights Agreement.
SkyTerra shall have entered into the Registration Rights Agreement.

 

Section 6.4                                      Opinion of Company’s Counsel.
Motient shall have received at the Initial Closing from Skadden, Arps, Slate,
Meagher & Flom LLP, counsel to SkyTerra, an opinion in substantially the
form attached as Exhibit F hereto dated as of the Initial Closing Date.

 

Section 6.5                                      Certificates and Documents.
SkyTerra shall have delivered at or prior to the Initial Closing to Motient the
SkyTerra Initial Closing Deliveries.

 

Section 6.6                                      Compliance Certificate.
SkyTerra shall have delivered to Motient or its counsel a certificate signed by
the Chief Executive Officer of SkyTerra, dated the Initial Closing Date,
certifying to the fulfillment of the conditions specified in Sections 6.1 and
6.2 above.

 

Section 6.7                                      Rights Offering and Conversion
of SkyTerra Preferred Stock. The Rights Offering shall have been completed and
no shares of SkyTerra Preferred Stock shall be outstanding.

 

Section 6.8                                      FCC Approval. All necessary FCC
approvals shall have been obtained and shall be in full force and effect.

 

Section 6.9                                      HSR Approval. All applicable
waiting periods under the HSR Act shall have expired or early termination of
such waiting periods will have been granted.

 

28

--------------------------------------------------------------------------------


 

Section 6.10                                Effective Registration Statements.
Both the Distribution Registration Statement and the Preferred Registration
Statement shall have become effective and no stop order with respect thereto
shall be in effect and no proceedings for that purpose shall have been commenced
or threatened by the SEC.

 

Section 6.11                                MSV Investors, LLC and other MSV
member. SkyTerra shall have entered into binding agreements to acquire (x) all
of the equity of MSV Investors, LLC not currently owned, directly or indirectly,
by SkyTerra and (y) 100% of the MSV LP Units and MSV GP Shares held by the
Columbia/Spectrum Blocker Corporations, in each case, such acquisition to occur
no later than one day after the Initial Closing Date.

 

Section 6.12                                Intentionally Omitted.

 

Section 6.13                                Board of Directors. One director
proposed by Motient and acceptable to SkyTerra in its sole and absolute
discretion shall have been appointed to the SkyTerra board of directors
effective as of the Initial Closing and the board of directors of SkyTerra shall
consist of no more than seven (7) persons.

 

Section 6.14                                Intentionally Omitted.

 

Section 6.15                                Cash Balance. SkyTerra and its
subsidiaries (but not including MSV or TerreStar for these purposes) shall have
an aggregate cash balance of not less than $1, net of any indebtedness for
borrowed money.

 

ARTICLE VII

 

RETAINED MSV INTERESTS

 

Section 7.1                                      Option.

 

(a)                                  SkyTerra hereby grants to Motient the
irrevocable right and option, exercisable in Motient’s sole and absolute
discretion, at any time and from time to time following the Initial Closing Date
but prior to the fifth anniversary of the Initial Closing Date (each, an “Option
Date” and together, the “Option Dates”), to exchange, or to cause the exchange
of, (i) that number of the Retained MSV Interests as determined in Motient’s
sole discretion for (ii) the number of the Additional SkyTerra Shares in
accordance with the Subsequent Closing Exchange Ratio;

 

(b)                                 Motient hereby grants to SkyTerra the
irrevocable right and option, exercisable at any time on or after a SkyTerra
Change of Control (as defined below), to exchange, or to cause the exchange of,
(i) all, and not less than all, of the remaining Retained MSV Interests for
(ii) all, and not less than all, of the remaining Additional SkyTerra Shares;
provided, however, that this right shall only be exercisable in the event that
the Preferred Registration Statement is effective at the time such right would
otherwise be exercisable by SkyTerra. A “SkyTerra Change of Control” shall be
deemed to occur upon (A) the acquisition of SkyTerra by another entity by means
of any transaction or series of related transactions (including, without
limitation, any reorganization, merger or consolidation) unless SkyTerra’s
stockholders of record as constituted immediately prior to such acquisition or
sale will, immediately after such

 

29

--------------------------------------------------------------------------------


 

acquisition or sale (by virtue of securities issued as consideration for
SkyTerra’s acquisition or sale or otherwise) hold at least 50% of the voting
power, directly or indirectly, of the surviving or acquiring entity (except that
the sale by SkyTerra of shares of its capital stock to financial investors in
bona fide financing transactions shall not be deemed a SkyTerra Change of
Control for this purpose); (B) a sale or transfer of all or substantially all of
the assets of SkyTerra to a third party, including a sale or transfer of all or
substantially all of the assets of SkyTerra’s subsidiaries, if such assets
constitute substantially all of the assets of SkyTerra and such subsidiaries
taken as a whole, unless SkyTerra’s stockholders of record as constituted
immediately prior to such sale will, immediately after such sale (by virtue of
securities issued as consideration for SkyTerra’s sale or otherwise) hold at
least 50% of the beneficial ownership or voting power; or (C) if any person or
group of related persons (as defined in Rule 13(d) of the Exchange Act) shall
become the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
shares representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding voting stock of SkyTerra, unless
SkyTerra’s stockholders of record as constituted immediately prior to such
acquisition or sale will, immediately after such acquisition hold at least 50%
of the voting power, directly or indirectly, of the acquiring entity or group;
provided, however, the receipt by Motient of shares of SkyTerra Non-Voting
Common Stock and any exchange of such shares for SkyTerra Common Stock shall not
be deemed to be a SkyTerra Change of Control.

 

(c)                                  Unless all Additional SkyTerra Shares and
Retained MSV Interests shall have been previously exchanged, the option shall be
deemed to be exercised with respect to all remaining Retained MSV Interests not
previously exchanged on May 6, 2021; provided, however, that the consideration
paid for such Retained MSV Interests at such closing shall be a number of shares
of SkyTerra Common Stock then equal in fair market value to the then fair market
value of the Retained MSV Interests.

 

Section 7.2                                      Exercise and Closing of Option.

 

(a)                                  The options granted under Section 7.1 above
shall be exercisable by delivery of written notice (the “Option Exercise
Notice”), from Motient to SkyTerra or SkyTerra to Motient, as the case may be,
except in the case of Section 7.1(c), in which case the Option Exercise Notice
shall be deemed to have been delivered on May 6, 2021. If the Option Exercise
Notice is delivered from Motient to SkyTerra, the Option Exercise Notice shall
include the number of Additional SkyTerra Shares to be issued that shall be
distributed by Motient to the Motient Preferred Stockholders and the number of
Additional SkyTerra Shares to be sold by Motient pursuant to an effective
registration statement filed with the SEC or pursuant to an exemption from
registration.

 

(b)                                 Subject to Section 7.2(c), a Subsequent
Closing of the transactions described in Section 7.1 above shall occur on a date
(each, a “Subsequent Closing Date”) not more than two business days after the
delivery of an Option Exercise Notice.

 

(c)                                  The obligations of the parties to
consummate each Subsequent Closing shall be subject to the satisfaction or
waiver (in whole or in part, in writing, by the party in whose favor the
condition must be satisfied for purposes of consummating such transactions) on
or before the applicable Subsequent Closing Date of each of the following
conditions:

 

30

--------------------------------------------------------------------------------


 

(i)             No law or order shall have been enacted by any Governmental
Entity to enjoin, restrain or prohibit this Agreement or the transaction
contemplated hereby, if such law or order would make it unlawful to consummate
such transactions;

 

(ii)          The representations and warranties of Motient and Sub set forth in
Article II and the representations and warranties of SkyTerra set forth in
Section 3.1, Section 3.2(b), Section 3.3, Section 3.4 and Sections 3.18 through
3.22 and Sections 3.24 and 3.25, shall be true and correct in all material
respects as of the applicable Subsequent Closing Date as though such
representations and warranties were then made (unless compliance with any such
representations and warranties are waived by the other party), and each party
shall have delivered to the other party an officer’s certificate to the effect
that such condition is satisfied in all respects; and

 

(iii)       Motient shall have delivered the Motient Subsequent Closing
Deliveries, and SkyTerra shall have delivered the SkyTerra Subsequent Closing
Delivery.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1                                      Survival of Representations and
Warranties. The warranties and representations of Motient, Sub and SkyTerra
contained in this Agreement shall survive the execution and delivery of this
Agreement and the Initial Closing for a period of twelve (12) months following
such Initial Closing (the “Initial Closing Survival Period”), and the warranties
and representations of Motient and Sub contained in this Agreement and the
warranties and representations of SkyTerra contained in Section 3.1,
Section 3.2(b), Section 3.3, Section 3.4 and Sections 3.18 through 3.22 and
Sections 3.24 and 3.25 of this Agreement with respect to a Subsequent Closing
shall survive such Subsequent Closing for a period of twelve (12) months
following such Subsequent Closing (each, a “Subsequent Closing Survival Period”
and, together with the Initial Closing Survival Period, a “Survival Period”),
and in each case shall in no way be affected by any investigation of the subject
matter thereof made by any party hereto; provided that the representations and
warranties contained in Section 2.13 and 3.23 shall survive indefinitely and the
sole remedy (except in the case of fraud or where specific performance is
sought) for breaches of the representations and warranties contained in
Section 2.13 and 3.23 shall be provided in the Registration Rights Agreement.
The covenants and agreements shall survive the Initial Closing in accordance
with their terms.

 

Section 8.2                                      Obligation to Indemnify.

 

(a)                                  SkyTerra Obligation to Indemnify. From and
after the Initial Closing, SkyTerra shall indemnify, defend and hold harmless
Motient, Sub and their respective officers, directors, stockholders, partners,
employees, subsidiaries, agents and affiliates (each, a “Motient Indemnitee”),
from and against all losses, claims, damages, liabilities, obligations, fines,
penalties, judgments, settlements, costs, expenses and disbursements (including
attorneys’,

 

31

--------------------------------------------------------------------------------


 

accountants’ and investigatory fees and expenses) (collectively, “Losses”) to
the extent resulting from any (i) breach or inaccuracy of any representation or
warranty of SkyTerra contained in this Agreement for which a claim is initiated
prior to the expiration of the applicable Survival Period or
(ii) non-fulfillment or breach of any covenant or agreement of SkyTerra
contained in this Agreement.

 

(b)                                 Motient’s Obligation to Indemnify. From and
after the Initial Closing Date, Motient and Sub, jointly and severally, shall
indemnify, defend and hold harmless SkyTerra and its officers, directors,
stockholders,  partners, employees, agents and affiliates (each, a “SkyTerra
Indemnitee”) from and against any and all Losses to the extent resulting from
any (i) breach or inaccuracy of any representation or warranty of Motient or Sub
contained in this Agreement for which a claim is initiated prior to the
expiration of the applicable Survival Period or (ii) non-fulfillment or breach
of any covenant or agreement of Motient or Sub contained in this Agreement.

 

(c)                                  Indemnification Basket Amount.
Notwithstanding the foregoing, an Indemnifying Party (as defined below) shall
not be required to indemnify an Indemnified Party (as defined below) pursuant to
Section 8.2(a) or Section 8.2(b), as applicable, unless and until the amount of
all Losses incurred by such Indemnified Party exceeds $5,000,000 in the
aggregate (the “Basket Amount”), in which case the Indemnifying Party shall be
required to indemnify the Indemnified Party for any and all such Losses in
excess of the Basket Amount; provided that with respect to Section 6.15, the
Basket Amount shall be $2,000,000; provided further, however, that the
limitation set forth in this Section 8.2(c) shall not apply to Losses resulting
from a breach of the representations and warranties set forth in Sections 2.2 or
3.2(b).

 

Section 8.3                                      Indemnification Procedures.

 

(a)                                  The person seeking indemnification
hereunder (each, an “Indemnified Party”) shall give the party or parties from
whom indemnification is sought or to be sought (each, an “Indemnifying Party”)
prompt written notice of any Loss as to which they have received written
notification. If an indemnification claim involves a claim by a third party (a
“Third Party Claim”), the Indemnified Party shall promptly notify the
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party is actually and materially prejudiced
thereby. An Indemnifying Party shall have ten business days from the delivery of
such notice (the “Notice Response Period”) to notify the Indemnified Party
whether or not it disputes its liability to the Indemnified Party hereunder with
respect to such claim or demand. If an Indemnifying Party disputes its liability
to an Indemnified Party hereunder with respect to such claim or demand or the
amount thereof, such dispute shall be resolved by a civil action in a court of
appropriate jurisdiction (including as part of any proceeding with respect to
the claim that gave rise to the indemnification claim to which such dispute
relates) which may be commenced by either party. During the Notice Response
Period, no such claim or demand may be settled by the Indemnified Party.

 

(b)                                 With respect to each Indemnification Matter
(as defined below), the Indemnified Parties will have the sole right and
authority to control the defense against any Third

 

32

--------------------------------------------------------------------------------


 

Party Claim with one counsel of their collective choice. This right shall
include the right to settle or resolve the Third Party Claim by entering into an
agreement memorializing the terms of settlement or resolution (a “Settlement
Agreement”), provided however, that the Indemnified Party provides the
Indemnifying Party with notice (in accordance with Section 8.4 hereof) of its
intent to enter into a Settlement Agreement, which notice shall include the
proposed terms of the Settlement Agreement. The Indemnifying Party shall, within
ten business days of receipt of such notice, have the right to reject the
proposed Settlement Agreement, but shall do so only if it reasonably determines
that the Settlement Agreement does not represent a bona fide and reasonable
resolution of the underlying Third Party Claim. The Indemnifying Party (and any
Indemnified Party who is not otherwise satisfied with the one counsel chosen by
the Indemnified Parties collectively) may retain separate co-counsel at their
sole cost and expense and participate in the defense of the Third Party Claim;
provided, however, that in no event may any Indemnifying Party consent to the
entry of any judgment, enter into any settlement with respect to the Third Party
Claim or agree with any Person other than the Indemnified Party, to take any
other action with respect to the Third Party Claim without the prior written
consent of the Indemnified Party . If it is determined pursuant to an order or
Settlement Agreement that an Indemnifying Party is responsible for all or a
portion of any amounts for which the Indemnified Party is liable as a result of
such Third Party Claim hereunder, the Indemnifying Party shall, pursuant to
Section 8.4(b), render payment to the Indemnified Party for all Losses resulting
from such claim, subject to the provisions of Section 8.5.

 

Section 8.4                                      Notices and Payments.

 

With respect to each separate matter which is subject to indemnification under
this Article VIII (each, an “Indemnification Matter”):

 

(a)                                  Notice. Upon the Indemnified Party’s
receipt of written documents pertaining to an Indemnification Matter, or, if the
Indemnification Matter does not involve a third party demand or claim, within a
reasonable time after the Indemnified Party first has actual knowledge of such
Indemnification Matter, the Indemnified Party shall give written notice to the
Indemnifying Party of the nature of such Indemnification Matter, and, if
susceptible to estimation at such time, the Indemnified Party’s best estimate of
the amount demanded or claimed in connection therewith as provided in
Section 8.3; provided, however, that no delay on the part of the Indemnified
Party in notifying the Indemnifying Party shall relieve the Indemnifying Party
from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Party is actually and materially prejudiced thereby.

 

(b)                                 Payment. Upon determination of the amount of
the Loss (whether due to the Indemnifying Party’s failure to dispute the
indemnification matter, by agreement among the parties, or after a settlement
agreement is executed or a final order is rendered with respect to the
indemnification matter), the Indemnifying Party shall promptly (and in any
event, not later than ten days after such determination) pay to the Indemnified
Party all amounts owing by the Indemnifying Party under this Article VIII with
respect to such indemnification matter, subject to the limitations set forth in
Section 8.5.

 

33

--------------------------------------------------------------------------------


 

Section 8.5                                      Limited Remedy.

 

(a)                                  Motient Indemnitee Indemnification Limit.
Except in the case of fraud or where specific performance is sought, the maximum
amount all Motient Indemnitees may recover in the aggregate pursuant to the
indemnity set forth in Section 8.2(a) hereof with respect to a Closing shall be
limited to the value of the shares of SkyTerra Common Stock into which the
shares of SkyTerra Non-Voting Common Stock to be purchased at such Closing
may be exchanged based on the average of the high and low sales price for the
five trading day period immediately prior to, and including, the Closing Date
(plus the value of any additional property required to be provided to Motient
pursuant to Section 4.10(a) hereof at such Closing, if any).

 

(b)                                 SkyTerra Indemnitee Indemnification Limit.
Except in the case of fraud or where specific performance is sought, the maximum
amount all SkyTerra Indemnitees may recover in the aggregate pursuant to the
indemnity set forth in Section 8.2(b) hereof with respect to a Closing shall be
limited to the value of the shares of SkyTerra Common Stock into which the
shares of SkyTerra Non-Voting Common Stock to be purchased at such Closing
may be exchanged based on the average of the high and low sales price for the
five trading day period immediately prior to, and including, the Closing Date 
(plus the value of any additional property required to be provided to Motient
pursuant to Section 4.10(a) hereof at such Closing, if any).

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                      Termination. This Agreement
may be terminated prior to the Initial Closing as follows:

 

(i)             at any time on or prior to the Initial Closing Date, by mutual
written consent of Motient and SkyTerra;

 

(ii)          at the election of Motient or SkyTerra by written notice to the
other parties hereto after 5:00 p.m., New York time, on December 31, 2006, if
the Initial Closing shall not have occurred, unless such date is extended by the
mutual written consent of Motient and SkyTerra; provided, however, that the
right to terminate this Agreement pursuant to this clause (ii) shall not be
available to a party whose failure or whose affiliate’s failure to perform or
observe in any material respect any of its obligations under this Agreement in
any manner shall have been the principal cause of or resulted in the failure of
the Initial Closing to occur on or before such date;

 

(iii)       at the election of Motient, if there has been a material breach of
any representation, warranty, covenant or agreement on the part of SkyTerra
contained in this Agreement, which breach has not been cured within fifteen (15)
days of notice to SkyTerra of such breach; or

 

(iv)      at the election of SkyTerra, if there has been a material breach of
any representation, warranty, covenant or agreement on the part of Motient
contained in this Agreement, which breach has not been cured within fifteen (15)
days notice to Motient of such breach.

 

34

--------------------------------------------------------------------------------


 

Section 9.2                                      Survival. If this Agreement is
terminated and the transactions contemplated hereby are not consummated as
described above, this Agreement shall become void and of no further force and
effect, except for the provisions of this Section 9.2 and Sections 9.3 through
9.15 (inclusive); provided, however, that (a) none of the parties hereto shall
have any liability in respect of a termination of this Agreement pursuant to
Section 9.1(i), or Section 9.1(ii), (b) nothing shall relieve any of the parties
from liability for actual damages resulting from a breach of any representation,
warranty, covenant or agreement which gave rise to a termination of this
Agreement pursuant to Section 9.1(iii) or 9.1(iv).

 

Section 9.3                                      Expenses. Whether or not the
transactions contemplated hereby are consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby and thereby shall be paid by the party incurring such expenses.

 

Section 9.4                                      Counterparts; Effectiveness.
This Agreement may be executed in two or more consecutive counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
facsimile or otherwise) to the other parties.

 

Section 9.5                                      Governing Law. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to the principles of conflicts of laws thereof.

 

Section 9.6                                      Notices. Any notices, reports
or other correspondence (hereinafter collectively referred to as
“correspondence”) required or permitted to be given hereunder shall be given in
writing and shall be deemed given three business days after the date sent by
certified or registered mail (return receipt requested), one business day after
the date sent by overnight courier or on the date given by facsimile (with
confirmation of receipt) or delivered by hand, to the party to whom such
correspondence is required or permitted to be given hereunder.

 

To Motient or Sub:

 

Motient Corporation
300 Knightsbridge Parkway
Lincolnshire Parkway
Lincolnshire, IL 60069
Facsimile: (847) 478-4810
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Facsimile: (713) 220-4285
Attention:  Mark Young

 

35

--------------------------------------------------------------------------------


 

To SkyTerra:

 

SkyTerra Communications, Inc.
19 West 44th Street, Suite 507
New York, New York 10036
Facsimile:
Attn:                    Robert C. Lewis

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile: (917) 777-2918
Attn:                    Gregory A. Fernicola, Esq.

 

Section 9.7                                      Assignment; Binding Effect.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto without the prior written consent
of the other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

Section 9.8                                      Severability. Any term or
provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement in any other jurisdiction.
If any provision of this Agreement is so broad as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

Section 9.9                                      Entire Agreement;
Non-Assignability; Parties in Interest. This Agreement and the documents and
instruments and other agreements specifically referred to herein or delivered
pursuant hereto, including the Exhibits and the SkyTerra Disclosure Schedule:
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, including, without limitation, the Letter of Intent dated September 22,
2005, between Motient, SkyTerra, TMI and the Other MSV Shareholders (as defined
in such Letter of Intent); (b) are not intended to confer upon any other person
(except the Motient Indemnitees and the SkyTerra Indemnitees and, solely with
respect to Section 4.12 hereof, the MSV Investors Holders) any rights or
remedies hereunder and (c) shall not be assigned by operation of law or
otherwise except as otherwise specifically provided. Without limiting the
foregoing, no party shall be deemed to have made any representation or warranty
other than as expressly made herein.

 

Section 9.10                                Headings. Headings of the Articles
and Sections of this Agreement are for convenience of the parties only, and
shall be given no substantive or interpretive effect whatsoever.

 

36

--------------------------------------------------------------------------------


 

Section 9.11                                Certain Definitions. References in
this Agreement to “subsidiaries” of SkyTerra or Motient shall mean any
corporation or other form of legal entity of which more than 50% of the
outstanding voting securities are on the date hereof directly or indirectly
owned by SkyTerra or Motient, as the case may be. References in this Agreement
(except as specifically otherwise defined) to “affiliates” shall mean, as to any
person, any other person which, directly or indirectly, controls, or is
controlled by, or is under common control with, such person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a person, whether through the ownership of securities or partnership
of other ownership interests, by contract or otherwise. References in the
Agreement to “person” shall mean an individual, a corporation, a partnership, an
association, a trust or any other entity or organization, including, without
limitation, a Governmental Entity. “Antitrust Laws” means the HSR Act, the
Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and any other United States federal or state or
foreign statutes, rules, regulations, orders, decrees, administrative or
judicial doctrines or other laws that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade.

 

Section 9.12                                Amendments and Waivers. Any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of each of the
parties hereto.

 

Section 9.13                                Specific Performance. The parties to
this Agreement agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the parties to this
Agreement hereby agree that each party hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States or
any state having jurisdiction, in addition to any other remedy to which such
party may be entitled at law or in equity.

 

Section 9.14                                Exclusive Jurisdiction. Any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby may only be brought in any federal or state court located in
the County and State of New York, and each of the parties hereby consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the exclusive venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 9.6 shall be deemed effective service of process on such
party.

 

Section 9.15                                Waiver of Jury Trial. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY

 

37

--------------------------------------------------------------------------------


 

LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

[Signature Pages Follow]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed and delivered as of the date first above written.

 

 

MOTIENT CORPORATION

 

 

 

 

 

By:

/s/ Christopher Downie

 

 

Name:

Christopher Downie

 

 

Title:

Executive Vice President and
  Chief Operating Officer

 

 

 

 

 

 

 

MOTIENT VENTURES HOLDING INC.

 

 

 

 

 

By:

/s/ Christopher Downie

 

 

Name:

Christopher Downie

 

 

Title:

Executive Vice President and

 

 

 

  Chief Operating Officer

 

 

 

SKYTERRA COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Jeffrey A. Leddy

 

 

Name:

Jeffrey A. Leddy

 

 

Title:

Chief Executive Officer

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Amendment No. 2 to the TerreStar Networks Inc. Stockholders’ Agreement

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Amended and Restated TerreStar Networks Inc. Stockholders’ Agreement

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Amendment No. 3 to the Amended and Restated Stockholders’ Agreement of
Mobile Satellite Ventures GP, Inc.

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Registration Rights Agreement

 

 

D-1

--------------------------------------------------------------------------------


 

form of REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
                 , is by and between Motient Corporation, a Delaware corporation
(“Motient”), and SkyTerra Communications, Inc., a Delaware corporation
(“SkyTerra”). Certain capitalized terms used herein are defined in Section 7
below. Capitalized terms not otherwise defined herein have the meaning ascribed
to them in the MSV Exchange Agreement (as hereinafter defined).

 

RECITALS:

 

WHEREAS, Motient, MVH Holdings Inc., a Delaware corporation and wholly owned
subsidiary of Motient  (“MVH”), and SkyTerra have entered into an Exchange
Agreement, dated as of May 6, 2006 (the “MSV Exchange Agreement”), that
provides, subject to the terms and conditions thereof, for the purchase by
SkyTerra of 100% of the limited partnership units (the “MSV LP Units”) of Mobile
Satellite Ventures, LP, a Delaware limited partnership (“MSV”)  and common stock
of Mobile Satellite Ventures GP, Inc., a Delaware corporation and the general
partner of MSV (“MSV GP Shares”), held directly by MVH (the “MSV Exchange”);

 

WHEREAS, as part of the consideration to be paid in the MSV Exchange, SkyTerra
will issue an aggregate of 44,333,417 shares (the “Acquired Shares”) of
non-voting common stock, par value $0.01 per share of SkyTerra, exchangeable in
certain circumstances for an equal number of shares of common stock, par value
$0.01 per share, of SkyTerra (“Common Shares”) pursuant to Section 4.7 of the
MSV Exchange Agreement;

 

WHEREAS, in order to induce Motient to consummate the transactions under the MSV
Exchange Agreement, SkyTerra has agreed to provide certain registration rights
on the terms and subject to the conditions set forth herein; and

 

WHEREAS, it is a condition to the closing of the transactions under the MSV
Exchange Agreement that SkyTerra and Motient enter into this Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.                            REGISTRATION UNDER THE SECURITIES ACT.

 

1.1                     Registration.

 

(a)                                  As promptly as possible after the date
hereof, and in any event prior to the date that is ten (10) business days
following the date hereof, SkyTerra shall prepare and file with the Securities
and Exchange Commission (the “SEC”) a registration statement on the appropriate
form for the purpose of registering under the Securities Act 14,407,343 of the
Common Shares (as appropriately adjusted in accordance with the MSV Exchange
Agreement) (the “Resale Shares”) for resale by Motient (the “Resale Registration
Statement”). SkyTerra agrees to use its commercially reasonable efforts to cause
the Resale Registration Statement to be declared effective as soon as
practicable after the filing thereof with the SEC.

 

(b)                                 SkyTerra shall keep the Resale Registration
Statement effective (including through the filing of any required post-effective
amendments) until the earlier to occur of (i) such

 

--------------------------------------------------------------------------------


 

time as Motient has sold all of the Common Shares registered thereunder or
(ii) July 15, 2010; provided, that such date shall be extended by the amount of
time of any period during which Motient may not use the Resale Registration
Statement as the result of the occurrence of an event described in
Section 1.2(e) (ii), (iii) or (iv) below. Thereafter, SkyTerra shall be entitled
to withdraw the Resale Registration Statement and, upon such withdrawal, Motient
shall have no further right to sell any of the Common Shares pursuant to the
Resale Registration Statement (or any prospectus forming a part thereof).

 

(c)                                  Pursuant to Section 1.3(b)(ii) of the MSV
Exchange Agreement, SkyTerra has filed a registration statement on Form S-3
(File No. 333-          ) with the SEC registering under the Securities Act
25,478,273 of the Common Shares (as appropriately adjusted in accordance with
the MSV Exchange Agreement) for distribution by Motient as a dividend to the
Motient Common Stockholders (the “Distribution Registration Statement”). The
Distribution Registration Statement was declared effective by the SEC on
                      , 2006.

 

(d)                                 Pursuant to Section 1.3(b)(iii) of the MSV
Exchange Agreement, SkyTerra has filed a registration statement on Form S-3
(File No. 333-          ) with the SEC registering under the Securities Act
4,447,801 of the Common Shares (as appropriately adjusted in accordance with the
MSV Exchange Agreement) for distribution by Motient to the holders of Motient’s
Series A Cumulative Convertible Preferred Stock and Series B Cumulative
Convertible Preferred Stock upon the election by the holders of such shares to
convert such shares of Motient preferred stock into shares of Motient Common
Stock (the “Preferred Registration Statement” and, together with the
Distribution Registration Statement and the Resale Registration Statement, the
“Registration Statements”). The Preferred Registration Statement was declared
effective by the SEC on                       , 2006. The registrations effected
pursuant to the Registration Statements are referred to herein as the
“Registrations.”

 

(e)                                  SkyTerra shall keep the (i) Distribution
Registration Statement effective (including through the filing of any required
post-effective amendments) until such time as Motient declares and pays the
dividend of the Common Shares to the Motient Common Stockholders referenced in
the Distribution Registration Statement and (ii) Preferred Registration
Statement effective (including through the filing of any required post-effective
amendments) until the earlier to occur of (A) the date after which all of the
Common Shares registered thereunder shall have been distributed by Motient to
its preferred stockholders and (B) July 15, 2010; provided, that such date shall
be extended by the amount of time of any period during which Motient may not use
the Preferred Registration Statement as the result of the occurrence of an event
described in Section 1.2(e) (ii), (iii) or (iv) below. Thereafter, SkyTerra
shall be entitled to withdraw the Distribution Registration Statement and the
Preferred Registration Statement, as applicable, and, upon such withdrawal,
Motient shall have no further right to distribute any of the Common Shares
pursuant to the Distribution Registration Statement or Preferred Registration
Statement (or any prospectus forming a part thereof), as applicable.

 

1.2                               Registration Procedures. Subject to the terms
and conditions hereof, whenever any Common Shares are required to be registered
pursuant to this Agreement or were required to be registered pursuant to the MSV
Exchange Agreement, SkyTerra shall use its commercially reasonable efforts to
effect the registration (if not previously effected) and the sale or
distribution of

 

2

--------------------------------------------------------------------------------


 

such Common Shares (if not previously sold or distributed) in accordance with
the intended method of disposition thereof, and pursuant thereto SkyTerra shall
as expeditiously as practicable:

 

(a)                                  promptly prepare and file with the SEC the
applicable registration statement with respect to such Common Shares (and any
amendments, including any post-effective amendments or supplements to such
registration statement SkyTerra deems to be necessary) and use its commercially
reasonable efforts to cause such registration statement to become effective and
to comply with the provisions of the Securities Act applicable to it; provided,
that before filing a registration statement or prospectus or any amendments or
supplements thereto, SkyTerra shall furnish to counsel for Motient copies of all
such documents proposed to be filed, including documents incorporated by
reference in the registration statement and, if requested by Motient, the
exhibits incorporated by reference so as to provide Motient and its counsel a
reasonable opportunity to review and comment on such documents, and SkyTerra
(i) will make such changes and additions thereto as reasonably requested by
counsel to Motient prior to filing any registration statement or amendment
thereto or any prospectus or any supplement thereto and (ii) if Motient is an
underwriter or controlling person of SkyTerra, to include therein material
relating to Motient or the plan of distribution for the Common Shares registered
thereunder, furnished to SkyTerra in writing, which, in the reasonable judgment
of Motient, should be included;

 

(b)                                 furnish to Motient such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement and such other documents as
Motient may reasonably request in order to facilitate the disposition of such
Common Shares registered thereunder; provided, however, that SkyTerra shall have
no obligation to furnish copies of a final prospectus if the conditions of
Rule 172(c) under the Securities Act are satisfied by SkyTerra;

 

(c)                                  prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement with respect to such Common Shares registered thereunder effective for
the applicable time periods as specified in Section 1.1 in order to complete the
disposition of the Common Shares covered by such registration statement and
comply with the provisions of the Securities Act with respect to the disposition
of all Common Shares covered by such registration statement during such period
in accordance with the intended methods of disposition thereof as set forth in
such registration statement;

 

(d)                                 use its commercially reasonable efforts to
register or qualify such Common Shares under such other securities or blue sky
laws of such jurisdictions as Motient (or any other holder whose securities are
included in a registration statement on which Common Shares are registered)
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable Motient to consummate the
disposition in such jurisdictions of the Common Shares owned by Motient
(provided that SkyTerra shall not be required to (i) qualify generally to do

 

3

--------------------------------------------------------------------------------


 

business in any jurisdiction where it would not otherwise be required to qualify
but for this subsection, (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

(e)                                  notify Motient, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, (i) when a registration statement or any post-effective amendment has
become effective under the Securities Act, (ii) of any written request by the
SEC for amendments or supplements to such registration statement or prospectus,
(iii) of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (whereupon Motient
shall immediately cease any offers, sales or other distribution of Common Shares
registered thereunder), and, subject to 1.3(c), SkyTerra shall promptly prepare
a supplement or amendment to such prospectus so that, as thereafter used by
Motient for the resale of the Common Shares or delivered to the stockholders of
Motient in connection with the distribution of such Common Shares, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (iv) of the
issuance of any stop order suspending the effectiveness of a registration
statement, or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any of the Common Shares included
in such registration statement for sale or distribution in any jurisdiction;

 

(f)                                    in the event of the issuance of any stop
order suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Shares included in such registration statement for
sale or distribution in any jurisdiction, SkyTerra shall use its commercially
reasonable efforts promptly to obtain the withdrawal of such order and shall
prepare and file an amended or supplemented prospectus, if required; and

 

(g)                                 provide a transfer agent and registrar for
all such Common Shares not later than the effective date of such registration
statement;

 

(h)                                 use its commercially reasonable efforts to
cause such Common Shares covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable Motient to complete the disposition of the Common Shares
covered by such registration statement and comply with the provisions of the
Securities Act with respect to the disposition of all Common Shares covered by
such registration statement during such period in accordance with the intended
methods of disposition by Motient thereof set forth in such registration
statement;

 

(i)                                     make available for inspection by
Motient, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney, accountant or

 

4

--------------------------------------------------------------------------------


 

other agent retained by Motient or underwriter, all financial and other records,
pertinent corporate documents and properties of SkyTerra, and cause SkyTerra’s
officers, managers, employees and independent accountants to supply all
information reasonably requested by SkyTerra, underwriter, attorney, accountant
or agent in connection with such registration statement; and

 

(j)                                     make generally available to its
stockholders a consolidated earnings statement (which need not be audited) for
the 12 months beginning after the effective date of such registration statement
as soon as reasonably practicable after the end of such period, which earnings
statement shall satisfy the requirements of an earning statement under
Section 11(a) of the Securities Act.

 

1.3                               Other Procedural Matters.

 

(a)                                  SEC Correspondence. SkyTerra shall make
available to Motient promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by SkyTerra, one copy of each
registration statement and any amendment thereto, each preliminary prospectus
and each amendment or supplement thereto, each letter written by or on behalf of
SkyTerra to the SEC or the staff of the SEC (or other governmental agency or
self-regulatory body or other body having jurisdiction, including any domestic
or foreign securities exchange), in each case relating to such registration
statement. SkyTerra will promptly respond to any and all comments received from
the SEC, with a view towards causing each registration statement or any
amendment thereto to be declared effective by the SEC as soon as practicable and
shall file an acceleration request as soon as practicable following the
resolution or clearance of all SEC comments or, if applicable, following
notification by the SEC that any such registration statement or any amendment
thereto will not be subject to review.

 

(b)                                 SkyTerra may require Motient to furnish to
SkyTerra any other information regarding Motient and the distribution of such
securities, including without limitation the plan of disposition of the Common
Shares, as SkyTerra reasonably determines, is required to be included in any
registration statement.

 

(c)                                  Motient agrees that, upon notice from
SkyTerra of the happening of any event as a result of which the prospectus
included in such registration statement contains an untrue statement of a
material fact or omits any material fact necessary to make the statements
therein not misleading (a “Suspension Notice”), Motient will forthwith
discontinue disposition of Common Shares pursuant to such registration statement
until Motient is advised in writing by SkyTerra that the use of the prospectus
may be resumed and is furnished with a supplemented or amended prospectus as
contemplated by Section 1.2 hereof; provided, however, that such postponement of
sales of Common Shares by Motient shall not in any event exceed (i) twenty (20)
consecutive days or (ii) forty-five (45) days in the aggregate in any 12 month
period. If SkyTerra shall give Motient any Suspension Notice, SkyTerra shall
extend the period of time during which SkyTerra is required to maintain the
applicable registration statements effective pursuant to this Agreement by the
number of days

 

5

--------------------------------------------------------------------------------


 

during the period from and including the date of the giving of such Suspension
Notice to and including the date Motient either is advised by SkyTerra that the
use of the prospectus may be resumed. In any event, SkyTerra shall not be
entitled to deliver more than a total of three (3) Suspension Notices or notices
of any Delay Period in any 12 month period.

 

(d)                                 Neither SkyTerra nor Motient shall permit
any officer, manager, underwriter, broker or any other person acting on behalf
of SkyTerra to use any free writing prospectus (as defined in Rule 405 under the
Securities Act) in connection with any registration statement covering Common
Shares filed pursuant to the Exchange Agreement or this Agreement, without the
prior written consent of SkyTerra, Motient and any underwriter.

 

1.4                               Expenses.

 

(a)                                  Registration Expenses. All Registration
Expenses shall be borne by SkyTerra.

 

(b)                                 Selling Expenses. All expenses incident to
Motient’s performance of or compliance with this Agreement, including, without
limitation, all fees and expenses of counsel for Motient, fees and expenses of
Motient’s transfer agent, and any broker or dealer discounts or commissions
attributable to the disposition of Common Shares shall be borne solely by
Motient.

 

SECTION 2.                            LOCKUP AGREEMENT.

 

2.1                               Except for the (i) disposition of Common
Shares by Motient to its stockholders pursuant to the Preferred Registration
Statement and (ii) the distribution by Motient of Common Shares to holders of
Motient common stock as described in Section 4.8 of the MSV Exchange Agreement,
Motient hereby agrees to not effect any public sale or distribution (including
any sales pursuant to Rule 144) of equity securities of SkyTerra, or any
securities convertible into or exchangeable or exercisable for such securities,
during the seven days prior to and the 90-day period beginning on the effective
date of any underwritten registered public offering of equity securities of
SkyTerra or securities convertible or exchangeable into or exercisable for
equity securities of SkyTerra (except as part of such underwritten
registration), unless the underwriters managing the registered public offering
otherwise consent in writing, and Motient will deliver an undertaking to the
managing underwriters (if requested) consistent with this covenant. Motient
shall not be obligated to comply with the provisions of this Section 2.1 more
than two times in any 12-month period.

 

SECTION 3.                            INDEMNIFICATION.

 

3.1                               Indemnification by SkyTerra. SkyTerra agrees
to indemnify, to the extent permitted by law, Motient, its officers, directors,
employees and Affiliates and each Person who controls Motient (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities,
and expenses caused by any untrue or alleged untrue statement of material fact
contained in any registration statement described in this Agreement and/or the
MSV Exchange Agreement, (including, without limitation, the Distribution
Registration Statement (as defined in the MSV Exchange Agreement), the Resale
Registration Statement and the Preferred Registration Statement)

 

6

--------------------------------------------------------------------------------


 

(each a “Transaction Registration Statement”) or any prospectus forming a
part of any such Transaction Registration Statement or any “issuer free writing
prospectus” (as defined in Securities Act Rule 433), or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or any
violation or alleged violation by SkyTerra of the Securities Act, the Exchange
Act or applicable “blue sky” laws, except insofar as the same are made in
reliance and in conformity with any information furnished in writing to SkyTerra
by Motient expressly for use therein or by the failure of Motient to deliver a
copy of such registration statement or prospectus or any amendments or
supplements thereto as required by law after SkyTerra has furnished Motient with
a sufficient number of copies of the same.

 

3.2                               Indemnification by Motient. In connection with
any registration statement in which Motient is participating, Motient shall
furnish to SkyTerra in writing such information as SkyTerra reasonably requests
for use in connection with any such registration statement or prospectus and, to
the extent permitted by law, shall indemnify SkyTerra, its directors, officers,
employees and Affiliates, and each Person who controls SkyTerra (within the
meaning of the Securities Act), against any losses, claims, damages,
liabilities, and expenses resulting from any untrue or alleged untrue statement
of material fact contained in any Transaction Registration Statement, the
prospectus or preliminary prospectus forming a part of such Transaction
Registration Statement or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but only to the extent that any
information so furnished in writing by Motient contains such untrue statement or
omits a material fact required to be stated therein necessary to make the
statements therein not misleading; provided, however, that any such obligation
of Motient to indemnify SkyTerra hereunder shall be limited to (i) the net
proceeds to Motient from the sale of the Common Shares pursuant to the Resale
Registration Statement in the case of the Resale Registration Statement, and
(ii) the value of the Common Shares distributed pursuant to the Distribution
Registration Statement or the Preferred Registration Statement, as applicable,
based on the average of the high and low sales price of Common Shares for the
five trading day period immediately prior to the date of such distribution with
respect to the Distribution Registration Statement or the Preferred Registration
Statement, as applicable.

 

3.3                               Indemnification Procedures. Any Person
entitled to indemnification hereunder shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to local counsel) for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party there may be one

 

7

--------------------------------------------------------------------------------


 

or more legal or equitable defenses available to such indemnified party that are
in addition to or may conflict with those available to another indemnified party
with respect to such claim. Failure to give prompt written notice shall not
release the indemnifying party from its obligations hereunder.

 

3.4                               Investigation; Contribution. The
indemnification provided for under this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party or any officer, director, or controlling Person of such indemnified party
and shall survive the transfer of securities. If the indemnification provided
under Section 3.1 or Section 3.2 of this Agreement is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of Motient for
contribution pursuant to this Section 3.4 be greater than the amount for which
Motient would have been liable pursuant to Section 3.2 had indemnification been
available and enforceable.

 

SECTION 4.                            RULE 144 TRANSACTIONS.

 

4.1                               Undertaking to File Reports and Cooperate in
Rule 144 Transactions. For as long as Motient continues to hold or has the right
under the MSV Exchange Agreement to acquire any Acquired Shares, SkyTerra shall
use its commercially reasonable efforts to file with the SEC, on a timely basis,
all annual, quarterly and other periodic reports required to be filed by it
under Sections 13 and 15(d) of the Exchange Act, and the rules and regulations
thereunder; provided, however, that the foregoing shall not be construed to
require SkyTerra to prepare and file periodic reports if it is not required to
do so under the Exchange Act. In the event of any proposed sale by Motient of
Acquired Shares pursuant to Rule 144 under the Securities Act or otherwise as
provided herein, which sale is to be made in accordance with the terms of
Section 5.1(d) hereof, SkyTerra shall use its commercially reasonable efforts to
cooperate with Motient so as to enable such sales to be made in accordance with
applicable laws, rules and regulations, the requirements of the transfer agent
of SkyTerra, and the reasonable requirements of the broker through which the
sales are proposed to be executed, and shall, upon written request, furnish
unlegended certificates representing ownership of the shares of Common Shares
sold thereby, such certificates to be furnished in such numbers and
denominations as Motient may reasonably request.

 

SECTION 5.                            RESTRICTIONS ON TRANSFER.

 

5.1                               Permitted Transfers. Motient hereby agrees
that, until it and any permitted transferees under paragraph (e) or
(h) hereunder have disposed of all of the Acquired Shares, it will

 

8

--------------------------------------------------------------------------------


 

not, directly or indirectly, without the prior written consent of SkyTerra,
sell, distribute, transfer or otherwise dispose (in each case, a “Disposition”)
of any Acquired Shares except:

 

(a)                                  the pro rata distribution of Common Shares
by Motient to its common stockholders in the form of a special dividend as
described by Section 4.8 of the MSV Exchange Agreement; or

 

(b)                                 distributions of Common Shares by Motient to
its preferred stockholders pursuant to the Preferred Registration Statement;

 

(c)                                  sales of Resale Shares pursuant to the
Resale Registration Statement; or

 

(d)                                 sales of Resale Shares pursuant to Rule 144
under the Securities Act; or

 

(e)                                  sales or transfers of Resale Shares to any
Person or group of related Persons who would immediately thereafter not own or
have the right to acquire or vote with respect to Resale Shares consisting of,
in the aggregate, more than five percent (5%) (with each Person, other than
Affiliates of the transferring Holder, considered individually and not in the
aggregate with other transferees) of the total combined voting power of all
SkyTerra Common Shares then outstanding; provided, however, that in each such
case, the transferee shall receive and hold such Resale Shares subject to, and
the transferee and all of the transferees’ Affiliates shall agree to be bound
by, all the terms of this Agreement, which terms shall also inure to the benefit
of such transferees, and there shall be no further transfer of such Resale
Shares, except in accordance with the provisions of this Section 5.1; or

 

(f)                                    a bona fide pledge of or the granting of
a security interest in the Resale Shares or Resale Shares to an institutional
lender for money borrowed, provided that such lender acknowledges in writing
that it has received a copy of this Agreement and agrees, upon its becoming the
owner of, or obtaining dispositive authority with respect to or in connection
with any disposition of, any such Resale Shares, to be bound by the provisions
of this Agreement in connection with any right it may have to dispose of any
such Resale Shares (and, upon agreeing so to be bound, the provisions of this
Agreement shall inure to the benefit of such party); or

 

(g)                                 sales or transfers of Resale Shares pursuant
to a tender or exchange offer which the Board of Directors of SkyTerra does not
oppose within 10 business days after the date of commencement (as such term is
defined in Rule 14d-2(a) of the General Rules and Regulations under the Exchange
Act) of such offer; or

 

(h)                                 dispositions of Resale Shares by Motient to
any wholly owned subsidiary of Motient or to a successor corporation of Motient;
provided, however, that in each such case, the transferee shall receive and hold
such Resale Shares subject to, and the transferee and all of the transferees’
Affiliates shall agree to be bound by, all the terms of this Agreement, which
terms shall also inure to the benefit of such transferees, and there shall be no
further transfer of such Resale Shares for which they are exchangeable, except
in accordance with the provisions of this Section 5.1; or

 

9

--------------------------------------------------------------------------------


 

(i)                                     dispositions pursuant to any merger,
consolidation, reorganization or recapitalization to which SkyTerra is a party
or in connection with any reclassification of the Acquired Shares or the Common
Shares;

 

provided, that in the event that Motient seeks to effect a Disposition of any
Resale Shares pursuant to clauses (d), (e) or (h) of this Section 5.1, (i) such
Disposition is made in compliance with applicable securities laws, and
(ii) prior to such Disposition, Motient shall have delivered to SkyTerra an
opinion of counsel stating that such Disposition (A) is permitted by this
Agreement and the MSV Exchange Agreement, (B) does not require registration
under the Securities Act, and (C) assuming the accuracy of the representations
and warranties set forth in the MSV Exchange Agreement, does not cause the MSV
Exchange to be required to have been registered under the Securities Act;
provided, that with respect to Dispositions pursuant to Section 5.1(d), such
opinion shall only be required if requested by SkyTerra’s transfer agent and in
any event no opinion shall be required for Dispositions pursuant to Rule 144(k)
under the Securities Act.

 

SECTION 6.                            INTENTIONALLY OMITTED

 

SECTION 7.                            DEFINITIONS.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly or through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any successor statute.

 

“Person” means any individual, firm, partnership, corporation, trust, joint
venture, limited liability company, association, joint stock company,
unincorporated organization, or any other entity or organization, including a
governmental entity or any department, agency, or political subdivision thereof.

 

“Registration Expenses” means all expenses incident to SkyTerra’s performance of
or compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, fees with respect to filings required to be made with the NASD, printing
expenses, messenger and delivery and mailing expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for SkyTerra and all
independent certified public accountants retained by SkyTerra and other Persons
retained by SkyTerra.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any successor statute.

 

10

--------------------------------------------------------------------------------


 

SECTION 8.                            MISCELLANEOUS.

 

8.1                               Legends and Stop Transfer Orders.

 

(a)                                  Motient hereby agrees that all certificates
representing Acquired Shares or the Common Shares for which they are exchanged
that are presently owned or are hereafter acquired by Motient, shall have the
following legend (or other legend to the same effect): “The shares represented
by this certificate are subject to restrictions on transfer and other
restrictions pursuant to the provisions of a Registration Rights Agreement,
dated May 6, 2006, between SkyTerra Communications, Inc. and Motient
Corporation, a copy of which is on file at the office of the corporate secretary
of Motient Corporation.”

 

(b)                                 Motient hereby agrees to the entry of stop
transfer orders with the transfer agent and registrar of the Acquired Shares or
the Common Shares for which they are exchanged against the transfer (other than
in compliance with this Agreement) of legended securities held by Motient (or
its permitted transferees under Section 5.1(e) or (h) hereof).

 

(c)                                  SkyTerra agrees to remove any stop transfer
orders provided in paragraph (b) above in sufficient time to permit any party to
make any transfer permitted by the terms of this Agreement.

 

8.2                               Consolidation or Merger of SkyTerra.

 

For as long as Motient continues to hold, or has the right under the MSV
Exchange Agreement to acquire, any Acquired Shares, if any of the following
events (collectively, a “SkyTerra Change of Control”) occurs, namely:

 

(a)                                  any reclassification or exchange of the
outstanding Common Shares (other than a change in par value, or from par value
to no par value, or from no par value to par value, or as a result of a
subdivision or combination);

 

(b)                                 any merger, consolidation, statutory share
exchange or combination of SkyTerra with another corporation as a result of
which holders of Common Shares shall be entitled to receive stock or other
securities with respect to or in exchange for such Common Shares; or

 

(c)                                  any sale or conveyance of the properties
and assets of SkyTerra as, or substantially as, an entirety to any other
corporation as a result of which holders of Common Shares shall be entitled to
receive stock or other securities with respect to or in exchange for such Common
Shares;

 

SkyTerra shall enter into, or SkyTerra shall cause the successor or purchasing
corporation to enter into, as the case may be, an agreement with Motient that
provides Motient with substantially similar rights as provided in this Agreement
with respect to the stock or other securities to be issued in the SkyTerra
Change of Control transaction with respect to or in exchange for the Acquired
Shares and/or Common Shares.

 

11

--------------------------------------------------------------------------------


 

8.3                               Specific Performance. The parties hereto
acknowledge and agree that in the event of any breach of this Agreement, the
non-breaching parties would be irreparably harmed and could not be made whole by
monetary damages. It is accordingly agreed that the parties hereto shall and do
hereby waive the defense in any action for specific performance that a remedy at
law would be adequate and that the parties hereto, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of this Agreement in any action instituted
hereunder.

 

8.4                               Amendments and Waivers. The failure of any
party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms. No modification, amendment, or waiver of any
provision of this Agreement shall be effective against Motient or SkyTerra
except by a written agreement signed by Motient and SkyTerra.

 

8.5                               Successors and Assigns. All covenants and
agreements in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and permitted assigns
of the parties hereto whether so expressed or not including, without limitation,
any Person which is the successor to Motient or SkyTerra.

 

8.6                               Severability. If any term, provision, covenant
or restriction of this Agreement, or any part thereof, is held by a court of
competent jurisdiction or any foreign federal, state, county, or local
government or any other governmental, regulatory, or administrative agency or
authority to be invalid, void, unenforceable, or against public policy for any
reason, the remainder of the terms, provisions, covenants, and restrictions of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired, or invalidated.

 

8.7                               Entire Agreement. Except as otherwise
expressly set forth herein, this document embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements, or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

8.8                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

 

8.9                               Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.

 

8.10                        GOVERNING LAW; CONSENT OF EXCLUSIVE JURISDICTION;
WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE VALIDITY AND PERFORMANCE OF THE
TERMS HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OR CHOICE
OF LAW. THE PARTIES HERETO HEREBY AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
DIRECTLY OR

 

12

--------------------------------------------------------------------------------


 

INDIRECTLY FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE LITIGATED ONLY IN
THE STATE OR FEDERAL COURTS LOCATED IN MANHATTAN IN THE STATE OF NEW YORK. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE FOREGOING COURTS AND CONSENT THAT ANY
PROCESS OR NOTICE OF MOTION OR OTHER APPLICATION TO EITHER OF SAID COURTS OR A
JUDGE THEREOF MAY BE SERVED INSIDE OR OUTSIDE THE STATE OF NEW YORK BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PARTY AT ITS ADDRESS
SET FORTH IN THIS AGREEMENT (AND SERVICE SO MADE SHALL BE DEEMED COMPLETE FIVE
(5) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID) OR BY PERSONAL SERVICE OR
IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. THE
PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION PURSUANT TO THIS AGREEMENT.

 

8.11                        Notices. Any notices, reports or other
correspondence (hereinafter collectively referred to as “correspondence”)
required or permitted to be given hereunder shall be given in writing and shall
be deemed given three business days after the date sent by certified or
registered mail (return receipt requested), one business day after the date sent
by overnight courier or on the date given by telecopy (with confirmation of
receipt) or delivered by hand, to the party to whom such correspondence is
required or permitted to be given hereunder.

 

To Motient:

 

Motient Corporation
300 Knightsbridge Parkway
Lincolnshire Parkway
Lincolnshire, IL 60069
Facsimile: (847) 478-4810
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Telecopy: (713) 238-7111
Attention:  Mark Young

 

To SkyTerra:

 

SkyTerra Communications, Inc.
19 West 44th Street, Suite 507
New York, New York 10036
Facsimile:
Attn:                    Robert C. Lewis

 

13

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile: (917) 777-2918
Attn:                    Gregory A. Fernicola, Esq.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the day and year first above written.

 

 

SKYTERRA COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

MOTIENT CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

15

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Opinion of Andrews Kurth LLP

 

 

E-1

--------------------------------------------------------------------------------


 

Matters to be Addressed by Andrews Kurth LLP
Legal Opinions for MSV Exchange Agreement

 

1.     Motient is validly existing as a corporation and in good standing under
the General Corporation Law of the State of Delaware (the “DGCL”). Sub is
validly existing as a corporation and in good standing under the DGCL.

 

2.     Motient has the corporate power and authority under the DGCL to execute
and deliver, and incur and perform all of its obligations under, the Transaction
Agreements. Sub has the corporate power and authority under the DGCL to execute
and deliver, and incur and perform all of its obligations under, the Exchange
Agreement.

 

3.     The Transaction Agreements have been duly authorized, executed and
delivered by each Opinion Entity party thereto.

 

4.     Neither the execution and delivery by Motient or Sub of the Transaction
Agreements to which they are a party, nor the performance by Motient and Sub of
their respective obligations thereunder in accordance with the terms thereof,
will (A) constitute a violation of the Certificate of Incorporation or the Sub
Certificate of Incorporation, as applicable, (B) constitute a violation of the
Bylaws or the Sub Bylaws, as applicable, (C) constitute a violation of, or a
breach or default under, the terms of any Applicable Contract, or (D) result in
any violation of (i) the DGCL or (ii) the applicable laws of the State of New
York.

 

5.     The Transaction Agreements constitute valid and binding obligations of
each Opinion Entity party thereto, enforceable against such Opinion Entity in
accordance with their respective terms under the applicable laws of the State of
New York.

 

6.     No Governmental Approval, which has not been obtained or taken and is not
in full force and effect, is required to authorize, or is required in connection
with the execution or delivery by Motient or Sub of, the Transaction Agreements
or the performance by Motient and Sub of their respective obligations under the
Transaction Agreements to which they are parties in accordance with the terms
thereof. “Governmental Approval” means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
executive, legislative, judicial, administrative or regulatory body required to
be made or obtained by Motient or Sub of the State of New York, the State of
Delaware or the United States of America, pursuant to (i) applicable laws of the
State of New York, (ii) applicable laws of the United States of America or (iii)
the DGCL, other than any consent, approval, license, authorization, validation,
filing, recording or registration that may have become applicable as a result of
the involvement of any party (other than Motient or Sub) in the transactions
contemplated by the Exchange Agreement or because of any such party’s legal or
regulatory status or because of any other facts specifically pertaining to such
parties.

 

7.     Assuming that SkyTerra acquires “control” (within the meaning of
subsections (a) or (b) of Section 8-106 of the Uniform Commercial Code of the
State of New York (the “New York UCC”) in the State of New York of the MSV LP
Unit Certificate and the MSV GP Share

 

--------------------------------------------------------------------------------


 

Certificate without notice of any adverse claim (within the meaning of Section
8-105 of the New York UCC), upon delivery of such certificates to SkyTerra in
the State of New York, SkyTerra will acquire its rights to the MSV LP Units and
the MSV GP Shares, free of adverse claim.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

 

F-1

--------------------------------------------------------------------------------


 

Matters to be Addressed by Skadden, Arps, Slate, Meagher & Flom LLP
Legal Opinions for MSV Exchange Agreement

 

1.                                       SkyTerra is validly existing in good
standing under the laws of the State of Delaware.

 

2.                                       SkyTerra has the corporate power and
corporate authority to execute and deliver and to perform all its obligations
under each of the Transaction Documents and to consummate the transactions
contemplated thereby.

 

3.                                       Each of the Transaction Documents has
been duly authorized, executed and delivered by SkyTerra and is a valid and
binding agreement of SkyTerra, enforceable against SkyTerra in accordance with
its terms.

 

4.                                       The execution and delivery by SkyTerra
of each of the Transaction Documents and the consummation by SkyTerra of the
transactions contemplated thereby will not (i) conflict with the Certificate of
Incorporation or Bylaws, (ii) constitute a violation of, or a breach or default
under, the terms of any Applicable Contract or (iii) violate or conflict with,
or result in any contravention of, any Applicable Law or any Applicable Order.
We do not express any opinion, however, as to whether the execution, delivery or
performance by SkyTerra of each of the Transaction Documents will constitute a
violation of, or a default under, any covenant, restriction or provision with
respect to financial ratios or tests or any aspect of the financial condition or
results of operations of SkyTerra or any of its subsidiaries.

 

5.                                       No Governmental Approval, which has not
been obtained or taken and is not in full force and effect, is required to
authorize, or is required for, the execution or delivery of each of the
Transaction Documents by SkyTerra or the consummation by SkyTerra of the
transactions contemplated thereby.

 

6.                                       The SkyTerra Shares have been duly
authorized by SkyTerra and, when delivered to and paid for by Sub in accordance
with the terms of the Exchange Agreement, will be validly issued, fully paid and
nonassessable.

 

7.                                       The 44,333,417 shares of SkyTerra
Common Stock issuable upon the exchange of the SkyTerra Shares pursuant to
Section 4.7 of the Exchange Agreement have been duly authorized by SkyTerra and,
when in exchange for SkyTerra Shares in accordance with the terms of the
Exchange Agreement, will be validly issued, fully paid and nonassessable.

 

--------------------------------------------------------------------------------